 




EXHIBIT 10.1

SOFTWARE LICENSE AND SERVICES AGREEMENT

This Software License and Services Agreement is made as of August 30, 2018 (the
“Effective Date”) by and between goNumerical Ltd. (“Coinsquare”), a corporation
incorporated under the Federal laws of Canada having its principal place of
business at Unit 400 - 590 King Street West, Toronto, Ontario, M5V 1M3, RiotX
Holdings Inc.(“Licensee”), a Delaware corporation having a place of business at
100 SE 3rd Ave, Suite 804, Fort Lauderdale, FL 3330 and Riot Blockchain Inc.
(“Parent”), a Nevada corporation having its principal place of business at 202
6th Street, Suite 401, Castle Rock, CO 80104.  




WHEREAS:

A.

Coinsquare and its affiliates have developed, and Coinsquare operates, an online
platform for purchasing, selling and trading, among other things,
cryptocurrencies (as further described in Schedule A, the “Platform”).

B.

Licensee is engaged in the business of money transmission, and is licensed or
otherwise authorized to provide the Services in the United States and wishes to
operate an online platform for purchasing and selling cryptocurrencies that are
not Securities (as defined in Section 1).

C.

Licensee wishes to obtain from Coinsquare, and Coinsquare wishes to provide to
Licensee, a license to use a Licensee-branded and Coinsquare hosted and operated
version of the Platform, customized by Coinsquare to reflect various functional
integrations for Licensee, as well as associated transaction processing
services, for use by Licensee and its customers in a particular territory, on
the terms set forth herein.

D.

In connection with certain of the obligations of Coinsquare under this
Agreement, Licensee desires to appoint Coinsquare as its representative and
designated agent, solely to the extent required by Applicable Law, with the
authority to provide the Services, as defined herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

1.

DEFINITIONS. In this Agreement, unless there is something in the subject matter
or context inconsistent therewith, the following terms shall have the following
meanings:

(a)

“Abuses” has the meaning set out in Section 10(a).

(b)

“affiliate” has the meaning given to it in the Canada Business Corporations Act,
as such term may be amended from time to time.

(c)

“Agreement” means this Software License and Services Agreement and the following
schedules, which are incorporated herein (and any amendments hereto and thereto
in accordance with the terms of this Agreement):

(i)

Schedule A – Platform

(ii)

Schedule B – Branding Services











--------------------------------------------------------------------------------

- 2 -




(iii)

Schedule C – KYC Integration Services

(iv)

Schedule D – Payment Integration Services

(v)

Schedule E – Cold Storage Wallet Integration Services

(vi)

Schedule F - Hosting and Operation Services

(vii)

Schedule G – Flow of Funds

(viii)

Schedule H – Fees

(d)

“Anti-Money Laundering Laws” has the meaning set out in Section 2(e).

(e)

“Applicable Law” means any statute, law, ordinance, rule, regulation, by-law,
order, consent, exemption, approval, or licence of any Governmental Authority.

(f)

“At-Risk Amount” has the meaning set out in Schedule G.

(g)

“Authorized Personnel” means the officers, directors and employees of Licensee,
and the contractors of Licensee approved by Coinsquare, such approval not to be
unreasonably withheld, conditioned or delayed.

(h)

“Branding and Integration Requirements” has the meaning set out in Section 4(a).

(i)

“Business Day” means any day other than a Saturday, Sunday, or a statutory
holiday observed in the Province of Ontario, Canada or New York, New York, USA.
 

(j)

“Change” means any addition, upgrade, update, reduction, deletion, modification,
improvement, amendment or adjustment to the Services, excluding Maintenance
Releases.

(k)

“Change Request” has the meaning set out in Section 2(b).

(l)

“Coin” means a unit of a particular cryptocurrency that is purchased, sold or
traded by End Users using the Coinsquare Software.  Each Coin is represented by
the private and public encryption keys required to transact such Coin on the
applicable blockchain. Licensee shall not permit any End User from executing a
transaction in a Coin that would be a Security.

(m)

“Coinsquare” has the meaning set out in the preamble.

(n)

“Coinsquare API Software” means a version of the back-end (i.e.
engine/processing) of the Platform with application programming interfaces
(APIs) to allow a licensee to integrate a front-end (i.e. user interface)
software with the back-end of the Platform, together with, if applicable,
mid-tier software that works with the licensee’s front-end software or other
software that works with such front-end software and communicates with the
back-end software (but excluding the front-end software itself), and including
all Maintenance Releases and other revisions, enhancements, upgrades,
modifications, corrections, fixes and updates furnished by or on behalf of
Coinsquare from time to time.











--------------------------------------------------------------------------------

- 3 -




(o)

“CoinsquareIntellectual Property” means any and all intellectual property now or
hereafter owned by Coinsquare or its licensors, including the Coinsquare
Software and Services or anything related thereto, and any and all
modifications, upgrades, enhancements or amendments developed at any time,
including data that is not Licensee Data, all technical information, technical
data, inventions, products, designs, methods, know-how, processes, copyrights,
patents, trade secrets, Coinsquare Trade-Marks, software, source code,
modifications, updates and enhancements thereof, models, patterns, drawings,
specifications, prototypes, discoveries, techniques, systems, works of
authorship, ideas and concepts, and any related Intellectual Property Rights
throughout the world (whether owned by Coinsquare, or licensed to Coinsquare
from a third party).

(p)

“Coinsquare Software” means a version of the Platform prepared for Licensee in
accordance with Schedules B through E, and including all Maintenance Releases
and other revisions, enhancements, improvements, corrections, fixes, updates,
upgrades or other modifications thereto furnished by or on behalf of Coinsquare
from time to time.

(q)

“Coinsquare Trade-marks” has the meaning set out in Section 13(a).

(r)

“Confidential Information” means any and all information relating to or
disclosed in the course of this Agreement by or on behalf of a party (the
“Disclosing Party”) to the other Party (the “Receiving Party”), relating to the
business of the Disclosing Party, including information relating to the
Disclosing Party’s technology, finances, customers, suppliers, processes,
procedures, research, developments, plans and marketing, or which otherwise is
or should be reasonably understood to be confidential or proprietary to the
Disclosing Party, including Personal Information and, in the case of Coinsquare,
the source code of and other trade secrets relating to the Coinsquare Software.
Confidential Information, other than Personal Information, does not include any
information that the Receiving Party can demonstrate: (i) was publicly available
at the time of disclosure to it; (ii) was published or otherwise became publicly
available after disclosure to the Receiving Party, through no fault of its own;
(iii) was in the possession of the Receiving Party at the time of disclosure to
it from a third party who had a lawful right to such information and disclosed
such information to it, without a breach of duty owed to the Disclosing Party;
or (iv) was independently developed by the Receiving Party without reference to
Confidential Information of the Disclosing Party, as proven by dated written
records.

(s)

“Deficiency Notice” has the meaning set out in Section 4(c).

(t)

“Disclosing Party” has the meaning set out in Section 1(r).

(u)

“Documentation” means Coinsquare Software end user documentation, including
applicable training materials, instructions, guidelines, and other applicable
materials, to assist end users with the use of the Coinsquare Software that
Coinsquare makes externally available generally, which shall be deemed
incorporated in any reference to the Coinsquare Software unless otherwise
indicated.

(v)

“Effective Date” has the meaning set out in the preamble.

(w)

“End User” means an end user who accesses the Coinsquare Software online and
uses the Coinsquare Software, as hosted and operated by Coinsquare, for the
purposes of buying, selling or trading cryptocurrencies, including customers and
potential customers of Licensee.











--------------------------------------------------------------------------------

- 4 -




(x)

“End User Account” means the information stored by the Coinsquare Software to
track the amount of fiat currency and cryptocurrencies associated with an End
User.  

(y)

 “EULA” has the meaning set out in Section 6(c).

(z)

“Fees” has the meaning set out in Section 7(b).

(aa)

“Float” has the meaning set out in Schedule G.

(bb)

“Fully-Loaded Costs” has the meaning set out in Section 7(b).

(cc)

“Governmental Authority” means any court, government, governmental authority,
tribunal, agency or commission, regulator, quasi-governmental or private body
exercising regulatory authority, or similar authority, including any securities
regulator, banking regulator or stock exchange, having jurisdiction over
Licensee or Coinsquare.

(dd)

“Initial Term” has the meaning set out in Section 8.

(ee)

“Intellectual Property Rights” means: (1) any and all rights provided under
 patent law,  copyright law (including registered and unregistered copyrights
and unpublished works of authorship, and moral rights),  trade-mark law,  design
patent or industrial design law,  semi-conductor chip or mask work law, or  any
other statutory provision or common law principle applicable to the protection
of intangible information or rights, including trade secret law, which may
provide a right in either ideas, formulae, algorithms, concepts, inventions or
know-how generally, or the expression or use of such ideas, formulae,
algorithms, concepts, inventions or know-how; and (2) any and all applications,
registrations, licenses, sub-licenses, continuation, reissues, extensions,
franchises, agreements or any other evidence of a right in any of the foregoing.
 As contemplated in this Agreement, Intellectual Property Rights may be held by
Coinsquare, Licensee or by third parties.

(ff)

“License” has the meaning set out in Section 3(a).

(gg)

“Licensee” has the meaning set out in the preamble.

(hh)

“Licensee Business” means operation of an online platform for purchasing,
selling and trading cryptocurrencies that are not Securities.

(ii)

“Licensee Content” has the meaning set out in Section 13(d).

(jj)

“Licensee Data” means (i) the data and information inputted, uploaded, submitted
or stored by Licensee and End Users in the Coinsquare Software, including
information provided by End Users during the registration process, (ii) End User
Accounts, and (iii) the information associated with any Coins purchased, sold or
traded on behalf of End Users.  For certainty, Licensee Data shall constitute
Confidential Information of Licensee.

(kk)

“Licensee Dependencies” means (i) an approval, (ii) delivery of any service,
information, or material, or (iii) any other act or omission, in each case which
is reasonably required from Licensee or any of its affiliates, partners,
contractors, or











--------------------------------------------------------------------------------

- 5 -




representatives in connection with the provision of the Services and as
otherwise communicated by Coinsquare from time to time.

(ll)

“Licensee Intellectual Property” means any and all intellectual property and all
Intellectual Property Rights therein, including any and all modifications,
upgrades, enhancements or amendments developed at any time, including Licensee
Data, all technical information, technical data, inventions, products, designs,
methods, know-how, processes, copyrights, patents, trade-marks, trade secrets,
software, source code, modifications, updates and enhancements thereof, models,
patterns, drawings, specifications, prototypes, discoveries, techniques,
systems, works of authorship, ideas and concepts, provided by or on behalf of
Licensee and its licensees (other than Coinsquare) and any related Intellectual
Property Rights throughout the world (whether owned by Licensee, or licensed to
Licensee from a third party).

(mm)

“Licensee Trade-marks” has the meaning set out in Section 13(b).

(nn)

“Losses” means claims, suits, actions, or proceedings brought by a third party
and resulting damages, costs, liabilities, losses, fines, penalties, and
expenses (including reasonable legal fees).

(oo)

“Maintenance Release” has the meaning set out in Section 5(a).

(pp)

“Personal Information” means information that can be linked to an identifiable
individual or such other information that is protected by Applicable Law
relating to an  individual’s privacy rights.

(qq)

“Platform” has the meaning set out in Recital A.

(rr)

“Receiving Party” has the meaning set out in Section 1(r).

(ss)

“Reconciliation Period” has the meaning set out in Schedule G.

(tt)

“Regulatory Change” has the meaning set out in Section 2(c).

(uu)

“Renewal Year” has the meaning set out in Section 8.

(vv)

“Representatives” has the meaning set out in Section 15.

(ww)

“Security” or “Securities” means any instrument that is defined as a security
under the Securities Act of 1933 (the “Securities Act”) or the Securities
Exchange Act of 1934 (the “Exchange Act”), including but not limited to any
digital asset that would constitute an investment contract under U.S. law.

(xx)

“Service Level Targets” refers to the targeted levels of performance of the
Coinsquare Software to be provided to Licensee thirty (30) days prior to the
implementation and operation of the Coinsquare Software in the Territory.

(yy)

“Services” has the meaning set out in Section 2(a).

(zz)

 “Term” means the term of this Agreement as described in Section 8.

(aaa)

“Territory” means United States of America, excluding all territories and
dependencies.











--------------------------------------------------------------------------------

- 6 -




(bbb)

“Testing Period” has the meaning set out in Section 4(c).

(ccc)

“Trading Volume Minimums” means the minimum trading volumes generated from the
operation of the Coinsquare Software per month to be agreed to by the parties,
acting reasonably, no later than three (3) months following the date on which
the Coinsquare Software and Platform are first initiated for use by End Users in
the Territory.

2.

APPOINTMENT AND SERVICES.

(a)

Coinsquare shall provide the following services to Licensee (collectively, the
“Services”):

(i)

the license to the Coinsquare Software;

(ii)

such branding of the Coinsquare Software as set out in Schedule B;

(iii)

such know your client integrations as set out in Schedule C;

(iv)

such payment integrations as set out in Schedule D;

(v)

such cold storage wallet integrations as set out in Schedule E;

(vi)

such hosting and operation services as set out in Schedule F;

(vii)

such maintenance and support services as set out in Sections 5(a) and 5(b); and

(viii)

for certainty, such flow of funds as set out in Schedule G.

Licensee hereby appoints Coinsquare as its representative and designated
agent/authorized delegate as contemplated under 31 CFR 1022.380(a)(3), with the
authority to provide the Services as described above, pursuant to the terms and
conditions set forth herein, and to engage in money transmission on Licensee’s
behalf, from time to time, for the sole purpose of providing the Services
contemplated herein. The Services will be provided honestly, in good faith in a
diligent manner by personnel trained or otherwise skilled in the performance of
the Services. Coinsquare will use commercially reasonable efforts to ensure the
Coinsquare Software performs in accordance with the Service Level Targets.  For
clarity, failure to meet the Service Level Targets shall not constitute a breach
under this Agreement

(b)

In the event Licensee wishes to obtain Changes, Licensee shall request
Coinsquare to provide such Changes. Upon receipt of such a request from Licensee
and receipt from Licensee of such additional information as may be reasonably
requested by Coinsquare in connection with same, Coinsquare shall provide
Licensee with a written proposal for such Change (a “Change Request”). Licensee
must accept or reject such Change Request in writing within ten (10) days of
Licensee’s receipt of same. If the Change Request is accepted by both parties,
the parties shall be deemed to amend the Services to the extent necessary and
any applicable Schedules shall be amended to document such certain Change. The
parties acknowledge and agree that material Changes may require the payment of
additional Fees. For greater certainty, a material Change is defined as a Change
in the Services that would reasonably be expected to require a substantial
amount of development work to implement such Change or a Change that would alter
the basic











--------------------------------------------------------------------------------

- 7 -




functionality of the Coinsquare Software or a Change that is not feasible to
implement. A material Change will occur where the development and technical
hours to implement such change (or in the aggregate with other such Changes for
a period of ten (10) Business Days) is greater than fifteen (15) total hours.

(c)

In the event that a Change is required in order to comply with Applicable Law
(each such Change, a “Regulatory Change”), each party agrees to consider the
implementation of such required Regulatory Change on terms and conditions
acceptable to both parties acting reasonably and in good faith.  If the parties
do not agree on the implementation of any Regulatory Change, each acting
reasonably, either party will be entitled to terminate this Agreement in
accordance with Section 9(a)(i)(A) or 9(a)(ii)(A), as applicable.

(d)

The provision of the Services is contingent on the completion of all Licensee
Dependencies, including upon such dates, times and places as Coinsquare may
reasonably specify to Licensee. If any Licensee Dependency is not substantially
completed as required, then any Coinsquare obligation that is dependent on such
Licensee Dependency will be extended by an appropriate period, having
consideration for the nature of the Licensee Dependencies (and the nature and
scope of the portion of the Licensee Dependencies not substantially satisfied)
and the work related thereto, and subject to the availability of Coinsquare.

(e)

The parties acknowledge and agree that Licensee will be solely responsible to
ensure compliance with all Applicable Law including any applicable securities
laws, including but not limited to the Securities Act (“Securities Laws”) and
any laws relating to proceeds of crime, money laundering, terrorist financing or
similar matters, including but not limited to the Bank Secrecy Act (“Anti-Money
Laundering Laws”) and all other Applicable Law as it relates to each End User
and the use of the Coinsquare Software by Licensee and End Users, including, as
applicable, to obtain, verify and validate the identity of each End User (the so
called “know your client” or “KYC” requirements) and all training, monitoring,
review, identification, record keeping and notification requirements. Licensee
shall only permit End Users located in the jurisdictions where: (i) the Licensee
has been authorized by a Governmental Authority to provide the Services or
otherwise engage in money transmission or other activities requiring
authorization or exemption from a Governmental Authority and (ii) Coinsquare has
authority to act as Licensee’s representative and designated agent/authorized
delegate to provide the services in the jurisdiction as further described in
Section 2(a). Without limiting the generality of the foregoing, Licensee shall
(i) establish appropriate internal policies and procedures to support Licensee’s
compliance with Applicable Law, including, but not limited to, Anti-Money
Laundering Laws or, if applicable, Securities Laws, (ii) update such policies
and procedures from time to time as appropriate, (iii) provide Coinsquare with a
copy of such policies and procedures as may be requested by Coinsquare from time
to time; and (iv) implement changes and otherwiseconduct such activities as may
be reasonably requested by Coinsquare in order to ensure compliance with  any
Applicable Laws, including, but not limited to, Anti-Money Laundering Laws and,
if applicable, Securities Laws.  Licensee shall promptly, and in any event
within four (4) business days or such shorter period as may be reasonably
required by Coinsquare in the circumstances, provide Coinsquare with such
information, documentation and assistance as Coinsquare may reasonably request
from time to time in order to: (i) evidence Licensee’s compliance with this
Section; (ii) respond to any activity or situation, including any unusual or
suspicious activity, that raises or potentially raises any issues under
Anti-Money Laundering Laws or other Applicable Law, including to terminate an
End User’s











--------------------------------------------------------------------------------

- 8 -




registration for and use of the Coinsquare Software; and (iii) respond to any
inquiry, investigation, action or other engagement of Coinsquare by any
Governmental Authority. Licensee shall also promptly supply Coinsquare with
copies of all material correspondence, filings or communications between
Licensee and any Governmental Authority. In connection with Licensee’s
obligations under this Section, Licensee shall maintain an internal audit
function to assess its compliance with Anti-Money Laundering Laws within thirty
(30) days of the first anniversary of the Effective Date and each subsequent odd
numbered anniversary of the Effective Date thereafter, Licensee shall provide
Coinsquare with a reasonably detailed report prepared internally by Licensee
concerning the process and results of an internal audit of Licensee’s compliance
with Anti-Money Laundering Laws over the twelve month period prior to such
anniversary, including all areas and instances of non-compliance, as well as
such additional information relating thereto as Coinsquare may reasonably
request.  Within thirty (30) days of each even numbered anniversary of the
Effective Date, Licensee shall provide to Coinsquare a copy of the full report
prepared by a Qualified Auditor concerning the process and results of such
Qualified Auditor’s audit of Licensee’s compliance with Anti-Money Laundering
Laws over the twelve month period prior to such anniversary, including all areas
and instances of non-compliance, as well as such additional information relating
thereto as Coinsquare may reasonably request.  Licensee shall ensure that any
and all audit findings concerning failures to comply with Anti-Money Laundering
Laws are promptly corrected by Licensee.  All reports prepared by Licensee
and/or its Qualified Auditor hereunder shall be deemed Confidential Information
of Licensee.  

(f)

The parties acknowledge and agree that: (i) Licensee will be solely responsible
for the funding and withdrawal of fiat currency by End Users in accordance with
Applicable Law; (ii) all funding and withdrawals of fiat currency by End Users
shall be made directly between Licensee and End Users utilizing bank accounts
and banking relationships established by Licensee, or between Licensee and End
Users through a third party payment provider as described in Schedule D; and
(iii) Licensee, through Licensee’s use of the applicable Coinsquare Software
administrative functionality or an API provided by a third party payment
provider, shall update the applicable End User Accounts based on such funding
and withdrawal of fiat currency. Licensee shall only increase or decrease the
fiat currency balance in an End User Account after proper receipt and clearance
of funds from the End User.

(g)

Licensee shall be solely responsible to ensure that each End User Account
reflects the proper balance at all times as it relates to the funding and
withdrawal of fiat currency.  Without limiting the generality of any of the
foregoing in Section 2(f) or this Section 2(g), Licensee shall be solely
responsible for any delays or errors in the updating of End User Accounts,
including any shortfall arising from cryptocurrency purchases or trades made for
an End User based on an incorrect End User Account balance resulting from any
such delay or error.  Licensee shall promptly notify Coinsquare of any
discrepancies between the End User Account, on the one hand, and the End User
account balances that should be reflected by the Coinsquare Software, on the
other hand, and Licensee and Coinsquare shall use commercially reasonable
efforts to rectify such discrepancies in an expedient manner.  Licensee,
including through use of the applicable Coinsquare Software administrative
functionality, shall not update or otherwise change any End User Account except
as provided in Section 2(f) or this Section 2(g) or where required by Applicable
Law, without the prior written consent of Coinsquare which shall not be
unreasonably withheld, conditioned or delayed.  Licensee acknowledges that the











--------------------------------------------------------------------------------

- 9 -




Coinsquare Software may limit or delay the updating of End User Accounts for
security purposes and that Coinsquare shall not be liable for any Losses arising
out of such limits or delays.  Coinsquare shall use commercially reasonable
efforts to notify Licensee of any such limit or delay to the extent Coinsquare
personnel or agents become aware of same.  In the event of any unintentional
limit or delay in the updating of End User Accounts, to the extent that such
limit or delay is under the control of Coinsquare or its providers, Coinsquare
shall use commercially reasonable efforts to rectify such limit or delay upon
Coinsquare personnel or agents becoming aware of same.  Coinsquare shall be
solely responsible for any errors or inaccuracies in the End User Accounts to
the extent caused by a bug or error in the Coinsquare Software or Platform or
where resulting from the gross negligence or intentional acts of Coinsquare or
its personnel or agents.  For certainty but subject to the foregoing, for which
Coinsquare remains responsible, Coinsquare shall not be liable for any Losses
arising from unauthorized access to the Coinsquare Software.

(h)

Licensee shall keep strictly confidential, and not permit any unauthorized use
of, the user name, password or other information required to access and effect
updates or other changes to End User Accounts.  Licensee shall be fully
responsible and liable for any activity that occurs through the use of such
access information, including any unauthorized activity, except for any updates
effected by Coinsquare or by a third party to whom Coinsquare has disclosed such
information.  Licensee shall promptly notify Coinsquare and Coinsquare shall
promptly notify Licensee upon becoming aware of any inability to account for, or
suspected unauthorized disclosure or use of, such access information.

(i)

For certainty, Licensee reserves the right to add and remove cryptocurrencies
and cryptocurrency pairs accessible to End Users through the Coinsquare
Software, from among those supported by the Coinsquare Software,  by utilizing
the tools included as part of the Coinsquare Software. Prior to adding a
cryptocurrency to the Platform, Licensee shall provide Coinsquare with seven (7)
days’ written notice and sufficient evidence that such cryptocurrency is not a
“security” as such term is defined in the Securities Act or the Exchange Act or
applicable case law interpreting such actand will not violate or likely violate
any Applicable Law by having such cryptocurrency offered to End Users through
the Coinsquare Software. Coinsquare, acting reasonably and based on advice from
legal counsel, reserves the right to deny the addition of a cryptocurrency if it
violates or likely violates Applicable Law or that adding such cryptocurrency to
the Platform would have a material adverse impact on its relationship with one
or more Governmental Authority. Such addition or removal will not constitute a
Change for the purposes of this Agreement (but, for greater certainty, any
addition of a Coin not supported by the Coinsquare Software would be classified
as a Change). Unless mutually agreed to by the parties acting reasonably,
Licensee will only offer End Users the ability to purchase, sell or trade the
following cryptocurrencies through the Coinsquare Software: Bitcoin, Bitcoin
Cash, Ethereum and Litecoin, and such other cryptocurrencies that are not
securities as agreed to by the parties in writing. Licensee shall be solely
responsible for any Losses resulting from any such addition or removal of a
Coin.  Prior to such removal, Licensee shall require all End Users who have
Coins for the removed cryptocurrency stored with the Coinsquare Software
(through the cold storage wallet integrations described in Schedule E), to
transfer all such Coins to a different wallet.  Licensee shall be solely
responsible for any Losses resulting from any such addition or removal of a
cryptocurrency. Prior to such removal, Licensee shall require all End Users











--------------------------------------------------------------------------------

- 10 -




who have Coins for the removed cryptocurrency stored on the Coinsquare Software,
to transfer all such Coins to a different wallet.  

(j)

Coinsquare will provide such assistance as may be reasonably requested by
Licensee, and which can reasonably be provided by Coinsquare, to transition any
such Coins that have not been so transferred, as directed or required by
Licensee, upon payment by Licensee of a reasonable fee in connection with same,
such fee to be based on Coinsquare’s then current rates or as otherwise agreed
to by the parties.  Licensee shall not request any transition except to the
extent Licensee has the right to do so as between Licensee and End Users and in
accordance with Applicable Law.  Licensee shall be solely liable for any and all
Losses resulting from any transition of Coins in accordance with the directions
or requirements of Licensee other than where resulting from the acts or
omissions of Coinsquare or its personnel or agents in implementing such
direction or requirements.

(k)

The parties acknowledge and agree that: (i) Licensee will own and manage the
customer relationship with End Users as it relates to the Services; (ii) End
Users may also separately be customers of Coinsquare or another licensee of
Coinsquare and have accounts under a Coinsquare branded version of the Platform
or a specific branded version of the Platform built for another licensee, and
Coinsquare or the licensee will own and manage the customer relationship with
End Users as it relates to such version of the Platform; and (iii) the End User
Accounts under the Coinsquare Software will not be co-mingled with any accounts
that End Users may have under the Coinsquare branded version of the Platform.  

(l)

Licensee acknowledges that (i) End User Accounts under the Coinsquare Software,
(ii) accounts that end users may have under the Coinsquare branded version of
the Platform, and (iii) accounts for end users of other Coinsquare licensees of
the Platform, may be managed through a single marketplace for liquidity
purposes. Any cryptocurrency that is held in a hot wallet managed by Coinsquare
for liquidity making purposes, shall be equally held by Licensee in a cold
storage wallet.

(m)

Coinsquare will provide cold storage wallet integration services as set forth in
Schedule E which will include a multi-signature wallet service to be provided by
Coinsquare. Coinsquare represents and warrants that it will use commercially
reasonable efforts to ensure that 95% of all Coins held by End Users will be
held in the cold storage wallet and that any withdrawals of Coins held by
Coinsquare on behalf of End Users from cold storage be subject to approval by
two or more persons. Licensee acknowledges and agrees that if Licensee withdraws
any Coin from such wallet that an End User may not be able to withdraw Coins.
Licensee shall be solely liable for any and all Losses associated with such
withdrawal.

3.

GRANT OF LICENSE AND SCOPE.

(a)

Subject to the terms and conditions hereof, Coinsquare hereby grants to
Licensee, for the Term, a non-exclusive, non-transferable, non-sublicensable,
and revocable right and license to:

(i)

access and use an executable version of the Coinsquare Software (other than
Documentation) as hosted and operated by or on behalf of Coinsquare, including











--------------------------------------------------------------------------------

- 11 -




to make the Coinsquare Software available for access and use by End Users on a
commercial basis; and

(ii)

access and use the Documentation solely for the purposes of supporting
Licensee’s and End Users’ use of the Coinsquare Software;

in each case solely in the Territory and solely for the purposes of the
operation of the Licensee Business (the “License”).

(b)

All rights not expressly granted hereunder are reserved by Coinsquare.  For
certainty, the License does not require Coinsquare to host or operate the
Coinsquare Software for the benefit of any affiliates of Licensee or any other
third party, except in connection with a transfer as provided for in this
Agreement.  The parties acknowledge that only Coinsquare and its service
providers shall be permitted to install, execute, run, host and operate the
Coinsquare Software for the benefit of Licensee and End Users.

(c)

Licensee’s use of the Coinsquare Software shall be subject to the following:

(i)

Licensee shall only permit (A) Authorized Personnel and End Users to print,
copy, download and store a reasonable number of copies of the Documentation; (B)
the Coinsquare Software to be accessed over the Internet from personal computing
devices used by Authorized Personnel, and Licensee shall direct that such access
be solely from within the Territory; and (C) Authorized Personnel of Licensee to
train other Authorized Personnel and End Users on how to use the Coinsquare
Software.

(ii)

For certainty, except as expressly provided in Sections 3(a) and 3(c)(i),
Licensee shall: (A) not download, copy, modify, or create derivatives of the
Coinsquare Software (excluding any Licensee Intellectual Property incorporated
therein); (B) not assign, transfer, distribute, lease, rent, export or grant a
sublicense of the rights to the Coinsquare Software granted hereunder to any
other Person; (C) not access, use or otherwise interact with the Coinsquare
Software; (D) not alter, circumvent or override the download, copy, access or
use protection devices or mechanisms in the Coinsquare Software; (E) not alter,
circumvent or override any device or mechanism implemented by Coinsquare as part
of the Coinsquare Software or otherwise to monitor, verify or limit access to or
use of the Coinsquare Software; (F) not utilize the Coinsquare Software to
collect information or undertake any activities for any purpose that is
competitive to the Coinsquare Software or Coinsquare; (G) not attempt to do any
of the foregoing in this Section 3(c)(ii); and (H) at all times comply with all
Applicable Law in using the Coinsquare Software.

(iii)

Licensee agrees that in no event will Licensee ever, at any time, de-compile,
reverse-engineer, disassemble, or create derivative works from the Coinsquare
Software or any other Coinsquare product or Coinsquare proprietary or
copyrighted materials, including price information lists, databases, and any
other applicable data, or attempt to do any of the foregoing in this Section
3(c)(iii).

(iv)

Apart from the Coinsquare Software, this Agreement does not grant to Licensee or
End Users a license to use any other Coinsquare products and/or services, and











--------------------------------------------------------------------------------

- 12 -




Licensee and End Users shall not use any other Coinsquare products or services
for which it has not been granted a separate license.

(d)

The parties agree that any breach of Section 3(c) shall constitute a non-curable
breach of this Agreement and, notwithstanding anything herein to the contrary,
in the event of any such breach Coinsquare may, upon written notice to Licensee,
terminate this Agreement. Such non-curable breach of Section 3(c) shall entitle
Coinsquare to seek, in addition to its other rights and remedies hereunder or at
law, injunctive or equitable relief, and such further relief as may be proper
from a court of competent jurisdiction.

(e)

Coinsquare shall not license or grant rights with respect to the Coinsquare
Software (or any software containing a front-end (i.e. user interface) and
back-end (i.e. engine/processing) that competes directly with the Coinsquare
Software) to any third party (other than an affiliate of Coinsquare) domiciled,
incorporated or having a place of business in the Territory for the purposes of
operating an online cryptocurrency trading platform to facilitate the purchase
and sale of fiat and cryptocurrencies. Notwithstanding the forgoing, if the
Trading Volume Minimums are not met for any consecutive four (4) month period,
then the restriction in the preceding sentence shall thereafter no longer apply.
For certainty, nothing shall prevent or in any way limit or restrict Coinsquare
or any affiliate of Coinsquare, directly or indirectly (including through a
licensee or other business partner), at any time from: (i) making any Coinsquare
API Software available to end users in any territory, including the Territory;
or (ii) making the Coinsquare Software or any software that competes with the
Coinsquare Software available to end users outside of the Territory or to end
users in the Territory via a third party (as long as the third party is not
domiciled, incorporated or has a place of business in the Territory) or to end
users in the Territory using a version of the platform operated by Coinsquare or
an affiliate of Coinsquare.




(f)

If Licensee wishes to provide End Users outside the Territory access to the
Coinsquare Software for the purposes of buying, selling or trading
cryptocurrencies, Licensee must provide Coinsquare with evidence of its ability
to comply with all Applicable Laws in such jurisdiction and Licensee must obtain
the appropriate license(s) to offer such services to End Users in such
jurisdiction. Coinsquare, in its discretion acting reasonably, can accept or
deny Licensee from providing access to the Coinsquare Software to End Users
outside the Territory (including for reasons such as, but not limited to,
violations of Applicable Law or having a material adverse impact on Coinsquare’s
relationship with one or more Governmental Authority). If Coinsquare permits
Licensee to offer the Coinsquare Software to End Users outside the Territory,
Licensee acknowledges and agrees to continue to abide by all of the applicable
provisions contained in this Agreement. Licensee further acknowledges and agrees
to not establish, incorporate or have a place of business outside the Territory.
Notwithstanding any other provision of this Agreement, Licensee shall not permit
any end users from Japan from purchasing, selling or trading cryptocurrencies or
otherwise accessing the Coinsquare Software.




4.

BRANDING, INTEGRATIONS, DELIVERY AND TESTING.

(a)

Coinsquare shall incorporate into the Platform the Licensee branding
customizations set forth in Schedule B - Branding Services, the know your client
integrations set forth in Schedule C - KYC Integration Services and the
payment/withdrawal integrations set forth in Schedule D - Payment Integration
Services, the cryptocurrency cold storage wallet











--------------------------------------------------------------------------------

- 13 -




integrations as set forth in Schedule E – Cold Storage Integration Services
(collectively, the “Branding and IntegrationRequirements”). Licensee
acknowledges that (i) the Branding and Integration Requirements have been
provided by Licensee, and (ii) Licensee shall be solely responsible for any and
all liabilities associated with the Branding and Integration Requirements,
including any breach of Applicable Law, Intellectual Property Rights or other
rights arising from Coinsquare’s implementation of the Branding and Integration
Requirements into the Coinsquare Software.

(b)

Coinsquare shall provide Licensee with access to the applicable Documentation
prior to or concurrently with its delivery of the Coinsquare Software.  

(c)

Upon delivery of the Coinsquare Software to Licensee, Licensee shall be entitled
to test the Coinsquare Software for a period of up to thirty (30) days (the
“Testing Period”).  Licensee shall provide Coinsquare with notice (a “Deficiency
Notice”) setting out in reasonable detail all instances in which the Coinsquare
Software does not conform with the Branding and Integration Requirements the
provisions of this Agreement (including all Schedules), and/or the
Documentation, generally.  If (i) Licensee does not provide a Deficiency Notice
within the Testing Period, (ii) the Deficiency Notice provided by Licensee does
not properly indicate any failure of the Coinsquare Software to conform with the
Branding and Integration Requirements the provisions of this Agreement
(including all Schedules), and/or the Documentation, generally, (iii) Licensee
provides a notice that expressly states the acceptance of the Coinsquare
Software, or (iv) there are no instances of any failure of the Coinsquare
Software to conform with the Branding and Integration Requirements, the
provisions of this Agreement (including all Schedules), and/or the Documentation
generally, the Coinsquare Software will be considered accepted by Licensee.  If
Coinsquare receives a Deficiency Notice, then it shall take such actions as are
necessary to remedy the Coinsquare Software so that it meets the Branding and
Integration Requirements, provided that Licensee shall provide such additional
information and reasonable assistance as required by Coinsquare to reproduce the
non-conformity.  Once Coinsquare has completed such action, the Coinsquare
Software shall be re-delivered by Coinsquare for new acceptance testing in
accordance with the provisions of this Section.  For certainty, Coinsquare shall
not be required to remedy, and Licensee may not reject the Coinsquare Software
on the basis of, any error, defect or non-conformity in the Coinsquare Software
other than a failure to meet the Branding and Integration Requirements.  Any
error, defect or non-conformity in the underlying Platform shall be addressed by
Coinsquare in accordance with Coinsquare’s internal procedures and timing for
same.

(d)

Upon acceptance of the Coinsquare Software, Coinsquare will not be required to
make any further changes to the Coinsquare Software except as expressly agreed
by the parties as otherwise provided for.

(e)

For certainty, Licensee acknowledges that, except as provided in Section 4(a),
Coinsquare is not required to customize or otherwise modify the Platform or the
Coinsquare Software for Licensee, including for compliance with any Applicable
Law, and will not be responsible to ensure that the Coinsquare Software complies
with any such Applicable Law or provides any functionality that is not part of
the Platform, unless the parties otherwise agree pursuant to the Change process
set out in Section 2(b) or 2(c), and compliance with any Applicable Law shall be
entirely at the risk of Licensee. Notwithstanding the foregoing and
notwithstanding any other provision of this Agreement (including its Schedules)
to the contrary, Coinsquare shall throughout the











--------------------------------------------------------------------------------

- 14 -




Initial Term (and any renewals thereof) ensure that the Coinsquare Software
complies with all Applicable Law pertaining to Canada and its provinces and
territories.

5.

OTHER SERVICES.

(a)

Coinsquare shall make available to Licensee any update, upgrade, release, new
version or other adaptation or modification of the Platform, including any
updated Documentation, that Coinsquare may generally provide or make available
to its licensees of the Platform in other territories from time to time during
the Term (a “Maintenance Release”), which may contain, among other things, error
corrections, enhancements, improvements, or other changes to the user interface,
functionality, compatibility, capabilities, performance, efficiency, or quality
of the Platform Software.  For certainty, there is no obligation on Coinsquare
to provide Maintenance Releases. Licensee acknowledges that any work required to
conform any Maintenance Release to the Branding and Integration Requirements
will be subject to the Change process as described in Section 2(b) or Section
2(c).  In the event that Coinsquare intends to issue a Maintenance Release,
Coinsquare will use commercially reasonable efforts to provide Licensee with at
least ten (10) business days’ prior written notice or such shorter period as
feasible provided that in the event of a Maintenance Release to address a
security issue or other urgent matter in which event Coinsquare shall provide
such notice as is reasonable. Coinsquare will provide the Licensee with a
staging site to validate upcoming Maintenance Releases wherever feasible, acting
reasonably.  Licensee acknowledges that Coinsquare may discontinue support of a
version of the Coinsquare Software created using a prior version of the Platform
and require Licensee to use a more recent Maintenance Release, provided that
Coinsquare provides Licensee with at least forty-five (45) days’ prior written
notice of same.

(b)

Licensee shall be responsible to provide first level support to End Users in
connection with the Coinsquare Software, however Coinsquare shall use
commercially reasonable efforts during its regular business hours to respond on
behalf of Licensee to first level support inquiries sent to Coinsquare
(excluding inquiries regarding KYC, fraud, payment integration and any other
reasonable inquiries the Licensee would be in the best position to address)  via
its service desk/help ticket system by Licensee or End Users in accordance to
the Service Level Targets. Licensee agrees to pay an additional Fee to
Coinsquare for the first level support in accordance with the payment terms
described in Section 7(b). In the event that Licensee requires advanced support
from Coinsquare, Coinsquare shall use commercially reasonable efforts during its
regular business hours to respond to reasonable support inquiries sent to
Coinsquare by Licensee in accordance to the Service Level Targets. Coinsquare
shall in its sole discretion determine the priority of any request and the
manner in which any underlying issue will be addressed.  For certainty,
Coinsquare shall not be required to provide any support in respect of any third
party software, or any issues not caused by the Coinsquare Software.  

(c)

Coinsquare shall provide the hosting and operation services as set out in
Schedule F.

6.

LICENSEE RESPONSIBILITIES.

(a)

Licensee shall use best efforts to ensure that each End User shall comply with
the applicable terms of the EULA.  Licensee shall use its best efforts to
enforce the terms of the EULA, including the disclaimers and limitations of
liability, against the End User for the benefit of Coinsquare or, at
Coinsquare’s option, permit and reasonably assist











--------------------------------------------------------------------------------

- 15 -




Coinsquare to enforce the terms of the EULA against the End User for the benefit
of Coinsquare. Without limiting any other statement in this Agreement, Licensee
agrees that it shall be responsible for any breach of the EULA by End
Users.Licensee will notify Coinsquare if in the Licensee’s view based on advice
from competent legal counsel, any changes made by Coinsquare to the EULA result
in the EULA not being in compliance with the Applicable Law, upon which the
parties shall discuss same and consider amending the EULA so it is compliant
with the Applicable Law.

(b)

Save and except as provided under this Agreement, Licensee shall have all
responsibility and obligations with respect to the use of the Coinsquare
Software.

(c)

Licensee acknowledges that the ability to create an account and to purchase,
sell or trade using the Coinsquare Software and Services shall only be made
available to End Users who have expressly agreed to be bound by the terms and
conditions of use for the Coinsquare Software, as may be amended by Coinsquare
from time to time (the “EULA”).  The EULA shall include such content as required
by Coinsquare, including, if so required by Coinsquare, to be substantially in
the same form as the terms and conditions of use for the Platform. For greater
certainty, notwithstanding the forgoing, Coinsquare does not represent, warrant
or covenant that the EULA will be compliant with any Applicable Law.  Licensee
shall have no right to materially amend the terms of the EULA and shall not
enter into any agreement with any End User that is inconsistent with the terms
of the EULA without the prior written consent of Coinsquare, which consent shall
not be unreasonably withheld, conditioned or delayed.  In the event that
Coinsquare amends the EULA, Licensee acknowledges that all End Users shall be
bound by such amended EULA and Coinsquare shall provide Licensee with notice in
writing of such amendments.

(d)

Licensee shall: (i) perform all Licensee Dependencies; and (ii) co-operate with
Coinsquare in the performance by Coinsquare of the Services, including by
providing, to the extent reasonably required by Coinsquare for the performance
of the Services, reasonable access to Licensee’s personnel.

(e)

Each party will supply a single point of contact responsible for the
implementation of this Agreement on behalf of such party, including coordinating
and escalating meeting requests between the parties as necessary.  

7.

FEES, RECONCILIATION AND PAYMENT.

(a)

Licensee shall pay the fees and expenses as set out in Schedule H in
consideration for the integration of the Coinsquare Software and the operation
of the Services.

(b)

Licensee shall reimburse Coinsquare for all reasonable costs and expenses
incurred by Coinsquare in the provision of all Services (the “Fees”).  Such
costs and expenses shall be calculated on a fully-loaded basis, including
internal personnel, management and overhead costs (the “Fully-Loaded Costs”).
Subject to Section 7(f) Licensee shall pay such Fully-Loaded Costs to Coinsquare
within thirty (30) days of Coinsquare providing Licensee with a documented
invoice for same.

(c)

All Fees (or any other consideration, including in-kind consideration) payable
under this Agreement(or any other agreement, but to the extent such payment
relates to Services) are exclusive of all applicable sales, use, transfer and
other taxes and duties imposed with











--------------------------------------------------------------------------------

- 16 -




respect to the provision of Services, and all payments shall be made without
deduction for any withholding taxes except to the extent such withholding or
deduction is as required by the applicable federal, provincial, local, state,
and other governments or any political subdivision thereof or any taxing
authority therein having power to tax (a “U.S. Taxing Authority”). In the event
that Licensee reasonably determines it is required by any U.S. Taxing Authority
to withhold any taxes on payments made pursuant to this Agreement or any
amendment thereto (“Taxes”):

(i)

Licensee shall withhold such Taxes from such payment (and to the extent Taxes
are due on any payment other than Fees, including on any in-kind payment,
Licensee shall have the right to withhold such Taxes from any other payment in
cash due to Coinsquare or shall have the right to require Coinsquare to
indemnify Licensee for any such Taxes); provided, however, that if Coinsquare
timely provides Licensee with a properly completed Form W-8BEN (or other
applicable form), any such withholding will be made in accordance with the rate
of withholding, set forth in the applicable income tax treaty, specified on the
Form W-8BEN (or other applicable form) provided by Coinsquare, (ii) remit such
Taxes to the appropriate U.S. Taxing Authority, and (iii) obtain and furnish to
Coinsquare a tax receipt or other evidence of such remittance from the
appropriate U.S. Taxing Authority;

(ii)

Licensee shall pay to (ii) Coinsquare the amounts set forth in this Agreement or
any amendment thereto, reduced by the amount of Taxes withheld and remitted to
the appropriate U.S. Taxing Authority;

(iii)

The parties hereby agree that if Licensee reduces or eliminates withholding of
any Taxes pursuant to clause (ii) above in accordance with a Form W-8BEN (or
other applicable form) provided by Licensee and as a result of such reduction or
elimination of withholding a U.S. Taxing Authority claims that Taxes in addition
to the amount of Taxes withheld pursuant to clause (ii) above and/or interest
and penalties are owing in respect of any payment made pursuant to this
Agreement or any amendment thereto, then Coinsquare shall indemnify Licensee for
any such Taxes, interest and penalties; and

(iv)

In the event that any Taxes are withheld pursuant to this Section 7(c), Licensee
shall take such steps as Coinsquare shall reasonably request to assist
Coinsquare to recover such Taxes from the appropriate U.S. Taxing Authority.

(v)

The parties hereby acknowledge and agree that, (x) as of the date of this
Agreement, the fees and any in-kind consideration payable by Licensee to
Coinsquare pursuant to this Agreement are treated as “payments for the use of,
or the right to use, computer software” within the meaning of paragraph 3(b) of
Article XII of the Convention between Canada and the United States of America
with Respect to Taxes on Income and on Capital as in effect as of the date of
this Agreement and (y) unless and until there is a change in Applicable Law
after the date hereof (as reasonably determined by Licensee) or an audit is
initiated by any U.S. Taxing Authority claiming otherwise, Licensee shall not
make any withholding from any of the payments described in clause (x) above,
provided that Coinsquare shall submit to Licensee on the date hereof (and at
such other times as may reasonably be requested by Licensee) a properly
completed IRS











--------------------------------------------------------------------------------

- 17 -




Form W-8BEN (or any successor form) certifying that Coinsquare is a resident of
Canada and is eligible to claim the treaty benefits described above.

(d)

Licensee and Coinsquare shall reconcile and pay to the other, as applicable, any
amounts payable as a result of the transaction processing services as described
in Schedule G.

(e)

In the event a payment due to Coinsquare is not received by the applicable due
date (subject to any Disputed Fees discussed in section 7(e)), Licensee shall
pay interest on all such unpaid amounts commencing as of the due date for such
payment, with such interest accruing daily and being calculated and payable
monthly in arrears on the last day of each and every month at the rate of
eighteen percent (18%) per annum or, if lower, the maximum rate allowed under
the law. Coinsquare will provide Licensee forty-five (45) days’ notice to
correct a delinquency in payment for the first occurrence and thirty (30) days’
notice for any repeat delinquency in payment in any calendar year. After such
notice period has expired, Coinsquare will have the right, in its sole
discretion and with notice, and in addition and without prejudice to all other
rights and remedies under this Agreement, and at law and in equity, to (i)
suspend Licensee's use of the Services and pursue payment by all legal means,
(ii) to offset such delinquency in payment against any payment owing by
Coinsquare to Licensee, or (iii) terminate this Agreement as provided in Section
9(a)(i)(D). Any such suspension of Services shall not constitute a termination
of the Agreement, and shall not relieve Licensee from liability of its
obligations hereunder. Services may be resumed by Coinsquare upon payment by
Licensee in full of all outstanding amounts, and any and all actual costs
incurred by Coinsquare in the suspension and restoration of the Services,
including reasonable legal fees and costs, plus a $1,000 reinstitution charge,
it being agreed to by the parties that such amount is a genuine pre-estimate of
the damages that will be suffered by Coinsquare and not a penalty.

(f)

If Licensee has any reasonable objection whatsoever to an invoice, the
supporting documentation, or the performance of the Agreement by Coinsquare
(“Disputed Fees”), then Licensee, shall within thirty (30) days of receipt of
the invoice or as quickly as reasonably possible, notify Coinsquare of the
nature of the objection, and the parties shall take commercially reasonable
efforts to resolve the Disputed Fees in accordance to Section 21.   

8.

TERM. The Agreement shall commence on the Effective Date and, unless otherwise
terminated in accordance with the provisions of this Agreement, shall: (a)
continue in effect for a period of sixty (60) consecutive months(the “Initial
Term”), and (b) shall automatically renew for successive twelve (12) month
periods (a “Renewal Year”), unless at least ninety (90) days prior to the
expiration of the Initial Term or then-current Renewal Year, as applicable,
either party provides the other party with written notice of non-renewal.

9.

TERMINATION.

(a)

This Agreement may be terminated:

(i)

by Coinsquare upon written notice to Licensee, without any liability to
Coinsquare for such termination:

(A)

as permitted pursuant to Section 2(c);











--------------------------------------------------------------------------------

- 18 -




(B)

with five (5) Business Days prior notice or such shorter period if required
under Applicable Law, if Coinsquare determines, based on advice from legal
counsel, that use of the Coinsquare Software or the provision of the Services
violates or likely violates Applicable Law or that a failure to terminate this
Agreement would have a material adverse impact on its relationship with one or
more Governmental Authority;

(C)

as permitted pursuant to Section 3(d) or 10(b);

(D)

if Licensee fails to perform any of its obligations or there is a material
breach of any of the provisions of this Agreement, and such breach is not
remedied within thirty (30) days of notice of such breach, or such other time
period as is specifically provided in this Agreement, or such longer time period
that is reasonably required to complete a cure up to a maximum of ninety (90)
days;

(E)

with thirty (30) days prior notice if, starting no later than six months after
acceptance of the Coinsquare Software, the Trading Volume Minimums in any
consecutive six (6) month period are less than the minimum as required;

(F)

immediately if Licensee ceases to carry on its business, fails to maintain the
necessary authorization from a Governmental Authority to provide the Services,
commits an act of bankruptcy, becomes insolvent, makes an assignment or bulk
sale of its assets, or any proceeding is taken with respect to a compromise or
arrangement, or to have Licensee declared bankrupt or wound up, or to have a
receiver appointed with respect to any part of its assets; or

(G)

immediately if Licensee undergoes a change of control, unless Licensee first
obtains Coinsquare’s consent to such change of control, which such consent
cannot be unreasonably withheld, conditioned or delayed; and

(ii)

by Licensee upon written notice to Coinsquare, without any liability to Licensee
for such termination:

(A)

as permitted pursuant to Section 2(c);

(B)

with five (5) Business Days prior notice or such shorter period if required
under Applicable Law,  if Licensee determines, based on advice from legal
counsel, that use of the Coinsquare Software or the provision of the Services
violates or likely violates Applicable Law or that a failure to terminate this
Agreement would have a material adverse impact on its relationship with one or
more Governmental Authority;

(C)

if Coinsquare fails to perform any of its obligations or there is a material
breach of any of the provisions of this Agreement, and such breach is not
remedied within thirty (30) days of notice of such breach or such other time
period as is specifically provided in this Agreement or such longer time period
that is reasonably required to complete a cure up to a maximum of ninety (90)
days; or











--------------------------------------------------------------------------------

- 19 -




(D)

if Coinsquare ceases to carry on its business, fails to maintain the necessary
authorization from a Governmental Authority to provide the Services, commits an
act of bankruptcy, becomes insolvent, makes an assignment or bulk sale of its
assets, or any proceeding is taken with respect to a compromise or arrangement,
or to have Coinsquare declared bankrupt or wound up, or to have a receiver
appointed with respect to any part of its assets.

(E)

In addition, Licensee may terminate this Agreement at any time during the
Initial Term with sixty (60) days’ notice to Coinsquare.

(iii)

by mutual agreement of the parties on such terms as the parties may agree;

(b)

Upon termination for any reason or expiration of this Agreement: (i) all amounts
owing by each party to the other shall immediately become due and payable, (ii)
Licensee shall immediately cease all access to and use of the Coinsquare
Software and Documentation, including that Licensee shall no longer have the
right to make the Coinsquare Software available to End Users, and (iii) Licensee
shall permanently delete, and cause all End Users to permanently delete, all
copies of the Documentation in Licensee’s or End Users’ possession or control.

(c)

Prior to termination of this Agreement, Licensee shall require all End Users who
have Coins stored on the Coinsquare Software (through the cold storage wallet
integrations described in Schedule E), to transfer all such Coins to a different
wallet.  In circumstances where Licensee had less than thirty (30) days prior
notice of termination,  and subject to compliance with Applicable Law, Licensee
may have the option to extend this Agreement by up to 30 days immediately
following termination or expiry of the Agreement to allow End Users a further
opportunity to migrate to a new service provider. During the foregoing 30-day
transition period, Coinsquare will provide such assistance as may be reasonably
requested by Licensee, and which can reasonably be provided by Coinsquare, to
transition the Licensee Data and any Coins that have not been so transferred, as
directed or required by Licensee, upon payment by Licensee of a reasonable fee
in connection with same, such fee to be based on Coinsquare’s then current rates
or as otherwise agreed to by the parties.  Coinsquare shall not be liable for
any such transfer of Licensee Data or Coins and fiat currency held by Coinsquare
on behalf of End Users in accordance with the directions provided by Licensee.
Licensee shall not request any transition except to the extent Licensee has the
right to do so as between Licensee and End Users and in accordance with
Applicable Law. Licensee shall be solely responsible for any and all liabilities
and Claims resulting from any transition of Coins in accordance with the
directions or requirements of Licensee unless resulting from the gross
negligence or wilful misconduct of Coinsquare or its personnel or agents in
implementing such directions or requirements.

(d)

Expiration or termination of this Agreement through any means for any reason
shall not relieve either party of any obligation accrued prior to such
termination, and shall be without prejudice to the rights and remedies with
respect to default or breach of this Agreement prior to termination, and each
party’s rights to indemnification, unpaid compensation and reimbursement
hereunder, and other provisions which specifically remain in effect, shall
survive such termination.











--------------------------------------------------------------------------------

- 20 -




10.

ACCEPTABLE USE.

(a)

Licensee: (1) acknowledges that End Users will be required to expressly agree to
be bound by the EULA, and (2) agrees to use best efforts to cause all End Users
to use the Coinsquare Software and Services for lawful and permitted purposes
only and otherwise in accordance to the terms and provisions of the EULA.
Licensee represents and warrants that it will not use (or allow use of), and
will use best efforts to cause End Users to not use (or allow use of), the
Coinsquare Software or Services in any manner:  

(i)

that violates the EULA or is prohibited by any Applicable Law;

(ii)

that is prohibited by any Coinsquare policy or the policy of any third party
service provider used by Coinsquare to host the Coinsquare Software, as may be
communicated by Coinsquare to Licensee from time to time;

(iii)

that will interfere with or disrupt the integrity or performance of, or a third
parties’ use or enjoyment of, the systems or network on which the Coinsquare
Software is hosted, including if its use results in automated, constant and
repeated requests for data other than as permitted under this Agreement (e.g.
denial of service attack), and has a demonstrably negative effect on Coinsquare
or the systems or network on which the Coinsquare Software is hosted (including
abnormal usage that overloads servers on the Coinsquare network or causes
portions of the Coinsquare network to be blocked);

(iv)

that uses the Coinsquare Software or Services to create, transmit, distribute or
store material that violates trade-mark, copyright, trade secret or other
intellectual property laws; violates the privacy, publicity or other personal
rights of others; violates export control or data protection laws; impairs the
privacy of communications; may be threatening, abusive or hateful; or
constitutes or encourages conduct that would constitute a fraud or criminal
offence or gives rise to civil liability;

(v)

that seeks to access anything on the systems or network on which the Coinsquare
Software is hosted other than the Coinsquare Software;

(vi)

that seeks to delete, corrupt or prevent access to any data processed or stored
by the Coinsquare Software; or

(vii)

that attempts to penetrate Coinsquare security (which action may also be
reported to appropriate law-enforcement agencies);

(collectively, “Abuses”).




(b)

If Licensee in any way makes, facilitates, aids or encourages any Abuse,
Coinsquare may in its sole discretion, subject to providing prior notice,
including notice by phone or email, to Licensee of any Abuse (i) immediately
suspend all access to or use of the Coinsquare Software or Services, and (ii) if
Licensee fails to promptly correct or cause the correction of its Abuse within
five (5) business days’ of receipt of notice from Coinsquare, terminate the use
of the Coinsquare Software or Services or this Agreement, in each case with no
refunds offered or other liability of Coinsquare to Licensee for a suspension or
termination pursuant to this Section.











--------------------------------------------------------------------------------

- 21 -




(c)

If any End User that cannot be specifically identified or isolated in any way
makes, facilitates, aids or encourages any Abuse, upon Coinsquare providing
prior notice, including notice by phone or email, to Licensee of the End User’s
Abuse, the parties will use commercially reasonable efforts to identify and
isolate the offending End User to suspend or terminate such offending End User’s
access to and use of the Coinsquare Software or Services.   

(d)

If any End User in any way makes, facilitates, aids or encourages any Abuse,
Coinsquare may in its sole discretion, immediately suspend or terminate the
access to and use of the Coinsquare Software or Services by such End User, and
require Licensee to do same by providing notice, including notice by phone or
email, to Licensee. Coinsquare and Licensee will use commercially reasonable
efforts to promptly notify each other in writing of any suspected Abuse by an
End User that comes to its knowledge.

11.

ENFORCEMENT OF EULA. If Licensee learns of any breach of the EULA, including as
a result of notice from Coinsquare, Licensee shall, unless prohibited from doing
so by Applicable Law, take prompt, commercially reasonable corrective action at
its expense to cause the End User to remedy the breach and/or obtain all other
available relief and shall, in addition, immediately notify Coinsquare in
writing of the breach and corrective action taken. The execution of these duties
by Licensee shall not preclude Coinsquare from also taking corrective action
unless prohibited from doing so by Applicable Law.

12.

CONFIDENTIAL INFORMATION.

(a)

During the Term, either party may disclose to the other party certain
Confidential Information orally, in writing or through facility visits or may
have access to certain Confidential Information of the other party. The
Receiving Party undertakes and agrees with the Disclosing Party that it will:

(i)

maintain the Disclosing Party’s Confidential Information in strict confidence to
the same extent and using the same means that it uses, or would reasonably be
expected to use, to protect its own Confidential Information of a similar
nature;

(ii)

not disclose any of the Disclosing Party’s Confidential Information to a third
party (except as permitted under this Agreement) without the prior written
consent of the Disclosing Party;

(iii)

use such Confidential Information solely for the purposes outlined in and
permitted under this Agreement;

(iv)

take all reasonable precautions to prevent any unauthorized disclosure or use of
the Confidential Information of the Disclosing Party, and formulate and adopt
appropriate safeguards in light of its own operating activities as is necessary
to ensure protection of the Confidential Information;

(v)

only disclose the Disclosing Party’s Confidential Information to the Receiving
Party’s employees, contractors or personnel, in the case of disclosure by
Coinsquare, or Authorized Personnel, in the case of disclosure by Licensee, who
have a need to know the information in connection with the exercise of any
rights or the performance of any obligations of the Receiving Party pursuant to
this Agreement, provided they have been informed of the confidential nature of
the











--------------------------------------------------------------------------------

- 22 -




Disclosing Party’s Confidential Information and the terms of this Agreement and
have executed an agreement agreeing to be bound by same or are otherwise bound
by comparable confidentiality obligations;

(vi)

not make copies or partial copies of the Disclosing Party’s Confidential
Information except as reasonably required to fulfill obligations hereunder;

(vii)

notify the Disclosing Party promptly in writing in the event of any loss or
inability to account for, or unauthorized disclosure of, the Disclosing Party’s
Confidential Information or the breach of any terms of this Section 12; and

(viii)

ensure that any copies of Confidential Information as permitted under this
Section 12 shall bear the same Disclosing Party or third party proprietary and
confidential notices and legends which appear on the original information.

(b)

If the Receiving Party is served with a court order compelling disclosure of any
Confidential Information of the Disclosing Party, it will, to the extent allowed
under law, provide the Disclosing Party with immediate notice thereof, provide
the Disclosing Party with a reasonable opportunity to oppose disclosure, and
reasonably cooperate in good faith with the Disclosing Party, at the Disclosing
Party’s cost in the event the Disclosing Party opposes disclosure.

(c)

The Receiving Party shall ensure that each of its employees, contractors or
personnel to whom Confidential Information of the Disclosing Party is disclosed
comply with the requirements set out in this Section 12 and the Receiving Party
shall be fully liable for any breach of this Section 12 by its employees,
contractors or personnel.

(d)

The Receiving Party acknowledges that any breach of this Section 12, or
unauthorized disclosure or use of Confidential Information may cause the
Disclosing Party great and irreparable harm for which damages may not be an
adequate remedy. In the event of unauthorized disclosure or use of Confidential
Information, the Disclosing Party shall, in addition to any other rights or
remedies available in law or equity under this Agreement or otherwise, be
entitled to injunctive relief.

(e)

Upon the expiration or earlier termination of this Agreement, or immediately
upon any request of the Disclosing Party, the Receiving Party shall promptly
return (or purge or destroy, in those cases where it is not technologically
feasible to return such information) to the Disclosing Party all Confidential
Information of the Disclosing Party which is then in the Receiving Party’s
possession or control, and will remove all digital representations thereof in
any form from all electronic storage media in its possession or under its
control. Within thirty (30) Business Days following the expiration or earlier
termination of this Agreement, the Receiving Party shall provide to the
Disclosing Party, a certificate from a senior officer of the Receiving Party
stating that the Receiving Party has fully complied with its obligations under
this Section 12.  Notwithstanding anything to the contrary in this Agreement,
the Receiving Party will not be obligated to return or destroy any Confidential
Information to the extent that the maintenance of such Confidential Information
is required by law, regulation, rule or internal compliance policy or procedure,
including any requirement to retain e-mail on an automated e-mail archival
systems or relating to the safeguarding or backup storage of electronic data;
provided that any Confidential Information so retained shall remain subject to
the confidentiality obligations hereof.











--------------------------------------------------------------------------------

- 23 -




(f)

Licensee shall ensure that it has obtained all required consents and is
otherwise in compliance with all Applicable Law relating to privacy, including
in respect of any Personal Information disclosed by Licensee or End Users to
Coinsquare, including such consents as may be required in connection with the
End Users’ use of the Coinsquare Software and for Coinsquare to collect, use,
store and disclosure such Personal Information in connection with providing the
Services.  Coinsquare shall ensure, for itself and any Coinsquare affiliates,
compliance with all laws and regulations applicable to Coinsquare’s processing
of Personal Information (including with respect to the use, storage and
disclosure thereof).

13.

INTELLECTUAL PROPERTY.

(a)

Licensee acknowledges that Coinsquare or Coinsquare’s licensors are the owners
of all right, title and interest in and to all Coinsquare Intellectual Property,
including all Intellectual Property Rights in the Services, in any form
whatsoever, including: (i) the Coinsquare Software and any other products or
services offered by Coinsquare at any time throughout the Term; (ii) any
customizations, enhancements and/or new functionality to, or derivative works
of, the Platform or the Coinsquare Software, including any proposed or actual
additions or modifications thereto (iii) the technology available as part of the
Services; and (iv)  and all content, including text, software, music, sound,
photographs, video, graphics, or other material contained in the Coinsquare
Software or in the Services (other than Licensee Data). Licensee acknowledges
that the Coinsquare Software, the Services, or any other products or services
offered by Coinsquare are protected by Canadian and international Intellectual
Property Rights and laws. Licensee acknowledges that it does not have and does
not claim any proprietary rights in any Coinsquare Intellectual Property, and
will be entitled to only such rights with respect to the Coinsquare Software and
Services as are specifically granted herein. Nothing in this Agreement grants
any rights to re-sell or create or offer derivative versions of the Coinsquare
Software or the Services either directly, or through a third party, as a
standalone offering, as bundled with Licensee’s services or products, or
otherwise. Coinsquare, “coinsquare.io”, “coinsquare.com”, the Coinsquare logo,
and other pending and/or registered trade-marks and service marks, and other
graphics, logos, domain names and service names used by Coinsquare in connection
with the Coinsquare Software and the Services or other products or services
offered by Coinsquare to identify the products or services of Coinsquare
(collectively the “Coinsquare Trade-marks”) are the trade-marks of Coinsquare or
Coinsquare’s licensors.  Licensee shall not use the Coinsquare Trade-marks in
any way in connection with its products or services, provided that marketing,
sales and training efforts may include reference to Coinsquare and the Services
provided hereunder, with the prior written consent of Coinsquare.  Licensee
represents and warrants to Coinsquare that it has all right, title and interest
in such Licensee Intellectual Property as required to grant the rights granted
by Licensee under this Agreement and that it has all right, title and interest
in the Licensee Intellectual Property as required to permit Coinsquare to
provide the Services under this Agreement.

(b)

Coinsquare acknowledges that RiotX, the RiotX logo and Logical Brokerage Corp.
are the trade-marks of Licensee or Licensee’s licensors (“Licensee Trade-Marks”)
and are Intellectual Property of Licensee.  Coinsquare shall not use the
Licensee Trade-Marks in any way in connection with its products or services;
provided that Coinsquare’s marketing, sales and training efforts may include
reference to Licensee and the Services provided hereunder.  Coinsquare
acknowledges that Licensee or Licensee’s licensors are the owners of all right,
title and interest in and to all Licensee Intellectual Property and all











--------------------------------------------------------------------------------

- 24 -




derivatives thereof, including all Licensee Content and Licensee Data.
 Coinsquare acknowledges that all Licensee Intellectual Property, and all
Licensee Content and Licensee Data, whether or not expressly described herein,
or any other products or services offered by Licensee are protected by Canadian
and United States and international Intellectual Property Rights and laws.
 Coinsquare acknowledges that it does not have and does not claim any
proprietary rights in any Licensee Intellectual Property. Nothing in this
Agreement grants any rights to re-sell or create or offer derivative versions of
the Licensee Intellectual Property, and/or Licensee Content and Licensee Data
either directly, or through a third party, as a standalone offering, as bundled
with Coinsquare’s services or products, or otherwise. Coinsquare represents and
warrants to Licensee that it has all right, title and interest in all Coinsquare
Intellectual Property as required to grant the rights granted by Coinsquare
under this Agreement and that it has all right, title and interest in the
Coinsquare Intellectual Property as required to permit Licensee to provide the
Services under this Agreement.

(c)

Licensee shall not represent that it is the owner of any Coinsquare Trade-Marks
or is in any way related to Coinsquare.  Licensee acknowledges that all goodwill
arising from such use of the Coinsquare Trade-Marks shall enure to the sole
benefit of Coinsquare.  Licensee agrees not to associate any goods, services or
intellectual property belonging to Licensee or others with such Coinsquare
Trade-Marks.  Coinsquare shall not represent that it is the owner of any
Licensee Trade-Marks or is in any way related to Licensee.  Coinsquare
acknowledges that all goodwill arising from such use of the Licensee Trade-Marks
shall enure to the sole benefit of Licensee.  Coinsquare agrees not to associate
any goods, services or intellectual property belonging to Coinsquare or others
with such Licensee Trade-Marks.

(d)

During the Term, Licensee hereby grants to Coinsquare a limited non-exclusive,
royalty-free, fee-free, sub-licensable, and transferable right to use such
Licensee Intellectual Property that Licensee provides to Coinsquare or requests
that Coinsquare use in providing the Services, including names, Licensee
Trade-Marks, logos and other brand indicia and content (the “Licensee Content”)
solely in order to perform its obligations under this Agreement or otherwise as
approved in writing by Licensee. Licensee represents and warrants to Coinsquare
that it has all right, title and interest in such Licensee Intellectual Property
as required to grant the rights granted by Licensee under this Agreement and
that it has all right, title and interest in the Licensee Intellectual Property
as required to permit Coinsquare to provide the Services under this Agreement.

14.

LICENSEE DATA.

(a)

As between Licensee and its affiliates, on the one hand, and Coinsquare on the
other hand, Licensee is the owner of all right, title and interest in and to the
Licensee Data, and Coinsquare shall have no right, title or interest therein,
except as otherwise expressly provided herein. Licensee hereby grants to
Coinsquare the limited right to use the Licensee Data to provide other clients
and customers of Coinsquare and its affiliates with comparative data on the use
of the Platform, provided that such Licensee Data is used in a form which in no
way discloses any personal or identifiable information on any individual and is
otherwise permitted under Applicable Law.Licensee is entirely responsible for
all Licensee Data and other content or information directly or indirectly
delivered to or passed through Coinsquare or the Coinsquare Software by Licensee
or End Users.  Licensee shall promptly handle and resolve any claims relating to
the Licensee Data, including any notice claiming that any Licensee Data violates
any











--------------------------------------------------------------------------------

- 25 -




person’s rights.  Coinsquare shall not be responsible to maintain any backup
copies of the Licensee Data except as expressly provided herein. Coinsquare will
have no liability of any kind to Licensee as a result of the deletion,
modification, destruction, corruption, damage, loss or storage failure of the
Licensee Data or any unauthorized access to the Licensee Data.  

(b)

Licensee grants to Coinsquare the limited right to provide the Licensee Data and
to reproduce, and distribute such Licensee Data in a non—identifiable form to
third party Coinsquare affiliates, service providers, contractors and
representatives for the sole purpose of enabling Coinsquare to provide and
improve the Services and to provide and improve services to third parties
relating to the Platform generally. In no event shall Licensee Data be utilized
in any manner that is not directly related to provision of the Services and
Platform and in no event shall Coinsquare or any affiliate of Coinsquare or any
other third party utilize Licensee Data in a manner that would be competitive
with Licensee or its business operations.

(c)

Licensee represents and warrants to Coinsquare that it has all right, title and
interest in the Licensee Data as required to grant the rights granted by
Licensee under this Agreement and that it has all right, title and interest in
the Licensee Data as required to permit Coinsquare to provide the Services under
this Agreement and to provide and improve services to third parties relating to
the Platform generally.

(d)

Notwithstanding any other provision of this Agreement, upon termination or
expiration of this Agreement, Coinsquare may retain and use Licensee Data in a
form which in no way discloses any personally identifiable information on any
individual for the sole purpose of enabling Coinsquare to provide and improve
its services. The foregoing shall not be construed to permit Coinsquare or any
affiliate of Coinsquare or any other third party utilize Licensee Data in a
manner that would be competitive with Licensee or its business operations.




(e)

Licensee acknowledges and agrees that Licensee’s and End User’s electronic
communications will involve transmission over the Internet, and over various
networks, only part of which may be owned or operated by Coinsquare.  Licensee
further acknowledges and agrees that electronic communications may be accessed
by unauthorized parties when communicated across the Internet, network
communications facilities, telephone or other electronic means. Coinsquare is
not responsible for any electronic communications which are delayed, lost,
altered, intercepted or stored during transmission across networks not owned or
operated by Coinsquare, including the Internet and Licensee’s and End User’s
local networks.

(f)

Licensee understands and consents to the storage and processing of Licensee Data
in Canada or within the United States. Coinsquare shall ensure that the storage
and processing of the Licensee Data continuously complies with the laws and
regulations of Canada.  Licensee acknowledges and agrees that Licensee Data is
subject to the laws of the country in which it is held, and may be subject to
disclosure to the governments, courts or law enforcement or regulatory agencies
of such country, pursuant to the laws of such country.











--------------------------------------------------------------------------------

- 26 -




15.

WARRANTIES AND DISCLAIMER.

(a)

Coinsquare represents and warrants that: (i) the Coinsquare Software, Platform
and Services will conform to the provisions stated in this Agreement (including
all schedules hereto) and with the Documentation; (ii) will act in accordance
with industry best practices, including as relating to data security and
protection of personal information; (iii) will act in accordance with all
Applicable Laws of Canada as it relates to data security and protection of
personal information; and (iv) will use its commercially reasonable efforts to
comply with all Applicable Laws in Canada directly relating to cryptocurrency.

(b)

EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE COINSQUARE SOFTWARE AND
SERVICES ARE PROVIDED “AS-IS” AND “AS-AVAILABLE” AND AT THE RISK OF LICENSEE.
 NEITHER COINSQUARE NOR ANY OF ITS AFFILIATES, BUSINESS PARTNERS, CONTRACTORS,
LICENSORS, CONTENT PROVIDERS (NOT INCLUDING LICENSEE), SERVICE PROVIDERS,
SHAREHOLDERS, EMPLOYEES, PERSONNEL, OFFICERS, DIRECTORS, AGENTS OR OTHER
REPRESENTATIVES (COLLECTIVELY, “REPRESENTATIVES”) MAKES ANY WARRANTY AS TO THE
RESULTS TO BE OBTAINED FROM USE OF THE SERVICES. EXCEPT AS EXPRESSLY PROVIDED IN
THIS AGREEMENT, COINSQUARE AND ITS REPRESENTATIVES SPECIFICALLY DISCLAIM ALL
WARRANTIES AND CONDITIONS OF ANY KIND, WHETHER EXPRESS OR IMPLIED, STATUTORY OR
OTHERWISE IN LAW OR IN EQUITY OR BY CUSTOM OR FROM A COURSE OF DEALING OR USAGE
OF TRADE, INCLUDING ANY WARRANTIES AND CONDITIONS OF TITLE, NON-INFRINGEMENT,
COMPLIANCE WITH APPLICABLE LAW, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
PURPOSE, IN CONNECTION WITH THE COINSQUARE SOFTWARE, THE SERVICES, THE BRANDING
AND INTEGRATION REQUIREMENTS, ANY LICENSEE DATA, ANY COIN PURCHASES, SALES OR
TRADES OR OTHERWISE RELATING TO THIS AGREEMENT. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, BUT SUBJECT TO THE REMAINING PROVISIONS OF THIS AGREEMENT,
COINSQUARE DOES NOT REPRESENT OR WARRANT THAT (i) THE COINSQUARE SOFTWARE OR
SERVICES OR ANY CRYPTOCURRENCIES PURCHASED, SOLD OR TRADED VIA THE SERVICES WILL
MEET LICENSEE’S OR END USERS’ NEEDS OR REQUIREMENTS, (ii) THE OPERATION OF THE
COINSQUARE SOFTWARE WILL BE UNINTERRUPTED, TIMELY, SECURE, CONTINUOUS OR FREE OF
DEFECTS, ERRORS OR INACCURACIES, (iii) THE FUNCTIONS CONTAINED IN THE COINSQUARE
SOFTWARE WILL OPERATE IN ALL THE COMBINATIONS WHICH MAY BE SELECTED FOR USE BY
LICENSEE, (iv) THE COINSQUARE SOFTWARE IS SECURE OR INVULNERABLE TO CYBER
ATTACKS, (v) THE COINSQUARE SOFTWARE, LICENSEE DATA OR COIN PURCHASES, SALES OR
TRADES WILL BE SAFE FROM UNAUTHORIZED ACCESS, MANIPULATION OR INTERFERENCE, (vi)
COIN PURCHASES, SALES OR TRADES WILL BE PROCESSED IN A TIMELY MANNER, (vii) THE
COINS WILL BE SECURE AND WILL NOT BE LOST OR STOLEN; (viii) COIN PURCHASES,
SALES OR TRADES WILL BE PROCESSED ACCURATELY OR SECURELY BY ANY BLOCKCHAIN, OR
(ix) THE COINSQUARE SOFTWARE WILL BE AVAILABLE OR ACCESSIBLE AT ANY GIVEN TIME.











--------------------------------------------------------------------------------

- 27 -




(c)

Licensee is conducting and hasconducted its business and operations in
compliance with all Applicable Law in all materialrespects. Licensee has not
received any notice or communication from anyGovernmental Authority,
self-regulatory organization or private party allegingnoncompliance with any
Applicable Law and has filed with the properGovernmental Authorities and
self-regulatory organizations all necessary statements andreports. Other than
requests of a routine nature from Licensee’s Governmental Authority or
self-regulatoryorganization, there are no civil, criminal, or administrative
action, suit, demand, claim,complaint, hearing, investigation, demand letter,
warning letter, proceeding, investigation orrequest for information pending or,
to Licensee’s knowledge, threatened againstLicensee. Licensee has not conducted
any formal internal investigation withrespect to any actual, potential or
alleged material violation of any law by any director,officer or employee.

(d)

Licensee is a registered money services business subject to regulation, and in
good standing with, the Financial Crimes Enforcement Network (“FINCEN”) and any
other applicable Governmental Authority in which it will offer the Platform to
End Users. Licensee is in compliance with (i) all applicable federal laws and
regulations, (ii) all rules and regulations any applicable self-regulatory
organizations, and (iii) all state securities laws and regulations that apply to
it in jurisdictions where it conducts business. Licensee represents and warrants
that all of the Coins made available by Licensee to End Users is, to the best of
Licensee’s knowledge, not a security as such term is defined in the Securities
Act and the Exchange Act.

16.

INDEMNIFICATION.

(a)

Coinsquare will defend and hold harmless Licensee and its Authorized Personnel,
Parent and each of their successors and permitted assigns against:

(i)

any third party claims against Licensee that allege or claim that the Coinsquare
Software, Documentation, Platform and/or Services infringe such party’s
copyright or other Intellectual Property Rights in the Territory and shall
indemnify Licensee for amounts finally awarded against Licensee or otherwise
payable by Licensee to such third party as a final settlement as a result of
such claims.  In the event of such a claim, or in anticipation of such a claim,
Coinsquare may at its option and sole expense:  procure for Licensee the right
to continue to use the Services without such claimed or anticipated
infringement, or take actions to eliminate such claimed or anticipated
infringement so long as such actions do not degrade Coinsquare’s performance of
the Agreement. If such infringement cannot be reasonably settled, corrected or
avoided within thirty (30) days of the receipt of the claim, as determined by
Coinsquare, either Coinsquare or Licensee may terminate this Agreement without
any Coinsquare liability for such termination. Coinsquare shall not have any
liability or obligation in relation to any infringement except as specifically
set out herein. Coinsquare shall have no obligation or liability under this
Section unless access to and use of the Coinsquare Software by Licensee and End
Users was materially in accordance with the terms of this Agreement and the
EULA.




(ii)

any third party allegations or claims resulting from acts or omissions of
Coinsquare that are grossly negligent, reckless or willful.











--------------------------------------------------------------------------------

- 28 -




(b)

Licensee and Parent will indemnify, defend and hold Coinsquare, its affiliates,
Representatives, successors and permitted assigns, harmless from and against any
and all Losses resulting from:

(i)

allegations or claims brought on by a third party that the Licensee Intellectual
Property, customization of the Coinsquare Software as directed by Licensee,
including in respect of the Licensee Content, Licensee Data or their use
infringe or misappropriate any Intellectual Property Rights or any other
proprietary rights of a third party;

(ii)

allegations or claims that the Licensee Intellectual Property, Licensee Content,
Licensee Data or the products or services of Licensee contain defamatory,
libellous, slanderous, obscene or pornographic materials, or violate a third
party’s rights of privacy or publicity or other rights;

(iii)

allegations or claims by the End Users relating to the Services, including those
relating to compliance with Applicable Law in the Territory or elsewhere (but
excludes claims relating to compliance with the Applicable Law in Canada, which
shall be the responsibility of Coinsquare) and any unauthorized access to or use
of Licensee Data;

(iv)

allegations or claims by any other third party, including any Governmental
Authority, that either the Coinsquare Software or the provision of the Services
is not compliant with Applicable Law, including any failure to satisfy the KYC
or other requirements under the Anti-Money Laundering Law, money service
business laws or Securities Laws (other than claims relating to compliance with
the Applicable Law in Canada, which shall be the responsibility of Coinsquare);
or

(v)

any third party allegations or claims resulting from acts or omissions of
Licensee that are grossly negligent, reckless or willful.  

(c)

The indemnities hereunder are conditional on the indemnified party providing the
indemnifying party with prompt written notice of the claim (except to the extent
that the indemnifying party is not prejudiced by any delay in providing such
notice), control of the defence and settlement of such claim, and reasonable
assistance regarding such claim at indemnifying party’s reasonable expense.The
indemnifying party will not be responsible for any Losses arising out of any
unreasonable compromise or settlement of a claim made by the indemnified party
without prior written consent of the indemnifying party. Each indemnified party
agrees that: (i) it accepts the applicable indemnities, and (ii) it may enforce
each such indemnity, in favour of the indemnified party’s related indemnitees
hereunder as agent and trustee of such indemnitee.

17.

LIMITATION OF LIABILITY.

(a)

LICENSEE RECOGNIZES THAT THE INTERNET CONSISTS OF MULTIPLE PARTICIPATING
NETWORKS THAT ARE SEPARATELY OWNED AND THEREFORE ARE NOT SUBJECT TO THE CONTROL
OF COINSQUARE. LICENSEE ALSO ACKNOWLEDGES THAT COMPUTER SYSTEMS ARE INHERENTLY
UNSTABLE AND MAY MALFUNCTION OR CEASE TO FUNCTION AT ANY TIME WITHOUT WARNING.
MALFUNCTION OR











--------------------------------------------------------------------------------

- 29 -




CESSATION OF INTERNET SERVICES BY INTERNET SERVICE PROVIDERS OR OF ANY OF THE
NETWORKS THAT FORM THE INTERNET MAY MAKE THE SERVICES TEMPORARILY OR PERMANENTLY
UNAVAILABLE.

(b)

LICENSEE AGREES THAT EXCEPT AS OTHERWISE PROVIDED FOR IN THIS AGREEMENT
COINSQUARE AND ITS REPRESENTATIVES, INCLUDING ANYONE ELSE INVOLVED IN CREATING,
PRODUCING OR DELIVERING (INCLUDING SUSPENDING OR DISCONTINUING) SERVICES SHALL
NOT BE LIABLE FOR DAMAGES INCURRED OR SUMS PAID: (A) WHEN THE SERVICES ARE
TEMPORARILY OR PERMANENTLY UNAVAILABLE DUE TO MALFUNCTION OR CESSATION OF
INTERNET SERVICES BY NETWORKS OR INTERNET SERVICE PROVIDERS NOT SUBJECT TO THE
DIRECT CONTROL OF COINSQUARE OR ANY CRYPTOCURRENCY OR UNDERLYING BLOCKCHAIN
TECHNOLOGY, (B) DUE TO ANY ABUSE BY LICENSEE OR AN END USER, AND (C) FOR ANY
BREACH OF SECURITY ON THE NETWORK CAUSED BY ANY ACTION OR OMISSION BY LICENSEE
OR AN END USER, REGARDLESS OF WHETHER ANY REMEDY PROVIDED IN THIS AGREEMENT
FAILS ITS ESSENTIAL PURPOSE;

(i)

SHALL NOT BE LIABLE IN CONNECTION WITH THE USE OR INABILITY TO USE ANY
CRYPTOCURRENCY PURCHASED VIA THE COINSQUARE SOFTWARE, OR ANY CRYPTOCURRENCY
TOKENS GENERATED AS A RESULT OF ANY FORK OF ANY CRYPTOCURRENCY PLATFORM OR OTHER
SOFTWARE;

(ii)

SHALL NOT BE LIABLE FOR ANY FAILURE OF ANY END USER’S PURCHASE, SALE OR TRADE
THROUGH THE USE OF THE COINSQUARE SOFTWARE AS A RESULT OF LICENSEE’S FAILURE TO
DEPOSIT AGREED UPON FLOAT.  

(c)

EXCEPT IN RESPECT OF ANY BREACH OF SECTIONS 3(c)(iii), 6(a), 7, 11 OR 12,
NEITHER COINSQUARE NOR LICENSEE SHALL BE LIABLE FOR THE COST OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, ANY LOST PROFITS, LOST, DAMAGED OR COMPROMISED
DATA, EQUIPMENT OR TRANSMISSION, WEBSITE OR NETWORK DOWNTIME, OR ANY INDIRECT,
INCIDENTAL, SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND, HOWEVER
ARISING, WHICH ARE RELATED TO THE SERVICES OR OTHERWISE RELATING TO THIS
AGREEMENT, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR IF SUCH DAMAGES
ARE FORESEEABLE;

(d)

EXCEPT IN RESPECT OF ANY BREACH OF SECTIONS 3(c)(iii), 6(a), 7, 11 OR 12, IN NO
EVENT SHALL COINSQUARE’S LIABILITY TO THE LICENSEE FOR ANY DAMAGES EXCEED THE
AMOUNTS PAID BY LICENSEE TO COINSQUARE SPECIFICALLY FOR THE COINSQUARE SOFTWARE
DURING THE SIX (6) MONTHS PRECEDING THE CLAIM GIVING RISE TO THE LIABILITY, AND
SHALL CONSTITUTE BOTH PARTIES’ SOLE MONETARY REMEDY.

(e)

The limitations of liability in Section 17 shall apply regardless of the nature,
type or form of the claim, whether based in contract, tort (including
negligence), strict liability, equity











--------------------------------------------------------------------------------

- 30 -




or any other theory of liability, even if either party has been advised of the
possibility of such damages by the other party.

(f)

Licensee acknowledges that Coinsquare acts as trustee for it Representatives
with respect to all rights contemplated hereunder arising in favour of any
Representative.  Coinsquare agrees to accept such trust at hold and enforce such
rights on behalf of each such Representative.

(g)

LICENSEE ACKNOWLEDGES AND AGREES THAT IN THE ABSENCE OF THESE LIMITATIONS OF
LIABILITY, THE ECONOMIC TERMS OF THIS AGREEMENT WOULD BE SUBSTANTIALLY
DIFFERENT. NOT ALL JURISDICTIONS PERMIT SUCH LIMITATIONS OF LIABILITY. IF
LICENSEE’S JURISDICTION DOES NOT PERMIT THESE LIMITATIONS, THEY WILL NOT APPLY.

(h)

References in Section 17 to damages include all Losses.

18.

CERTIFICATION AND AUDIT.

(a)

Within fifteen (15) days of a request by Coinsquare, acting reasonably, a senior
executive of Licensee shall, after making due inquiry, certify in writing to
Coinsquare, as applicable:  (i) that Licensee is, and has continuously been, in
compliance with the terms and conditions of this Agreement, including all
applicable restrictions and limitations on use of the Coinsquare Software and
compliance with the KYC and other requirements under the Anti-Money Laundering
Laws; or (ii) the extent to which Licensee is not, or has not been, in full
compliance with the terms and conditions of this Agreement, including all
applicable restrictions and limitations on use of the Coinsquare Software.
 Licensee shall promptly, and in any event within fifteen (15) days, provide
such supporting, evidencing as Coinsquare may reasonably request.  For
certainty, failure to provide the certification or supporting evidence as
required by this Section is a breach that entitles Coinsquare to terminate this
Agreement pursuant to Section 9(a)(i)(D) and to any other remedies that may be
available to Coinsquare at law or in equity.

(b)

Coinsquare, acting reasonably, may at any time upon at least fifteen (15) days
prior written notice to Licensee (or, in respect of compliance with Section
2(c), five (5) business days, electronically or otherwise reasonably inspect and
audit Licensee’s records, systems, facilities, policies and procedures in order
to ensure compliance with this Agreement.  Licensee will provide full
cooperation in connection with any such audit, including the provision of such
additional documentation and information as Coinsquare may reasonably request.
 Coinsquare shall use commercially reasonable efforts to minimize disruption to
Licensee and its business operations.  Licensee shall be provided with a copy of
all audit findings and the opportunity to respond.

(c)

If as a result of a certification pursuant to Section 18(a), or an audit
pursuant to Section 18(b), Coinsquare determines in good faith that Licensee’s
use of the Coinsquare Software or Technical Documentation is not, or has not
been, in conformity with this Agreement in all respects, or that Licensee has
otherwise breached this Agreement, Licensee shall promptly: (i) cease and
rectify all such non-conformance or breach to the reasonable satisfaction of
Coinsquare; and (ii) pay all reasonable costs and expenses actually incurred by
Coinsquare in respect of the certification or audit, as applicable.  In
addition, Coinsquare shall be entitled to any other remedies available under
this











--------------------------------------------------------------------------------

- 31 -




Agreement (including termination for breach), at law or in equity in respect of
any such non-conformity if not cured in accordance with this Agreement.

(d)

Within fifteen (15) days of a request by Licensee, acting reasonably, a senior
executive of Coinsquare shall, after making due inquiry, certify in writing to
Licensee, as applicable:  (i) that Coinsquare is, and has continuously been, in
material compliance with the terms and conditions of this Agreement, including
with all applicable laws and regulations applicable to Coinsquare’s provision of
the Coinsquare Software, Platform and Services; or (ii) the extent to which
Coinsquare is not, or has not been, in full compliance with the terms and
conditions of this Agreement.  Coinsquare shall promptly, and in any event
within fifteen (15) days, provide such supporting, evidencing as Licensee may
reasonably request.  

19.

INDEPENDENT CONTRACTOR STATUS. Except for the Licensee’s appointment of
Coinsquare in Section 3 as agent for the provision of the Services, each party
shall be and act hereunder as an independent contractor, and not as a partner,
joint venture or agent of the other. Licensee shall remain fully liable for the
acts or omissions of any End User.

20.

PUBLICITY.  The parties shall work together in good faith to create and on the
Effective Date or shortly thereafter circulate to the public broadly through a
press release or otherwise an initial announcement concerning the relationship
created by the Agreement.  Except as provided in this Section or as may be
required by Applicable Law, neither party may issue any press release or other
public announcement concerning the subject matter of this Agreement without the
other party’s prior written consent.

21.

DISPUTE RESOLUTION. In the event of a dispute between Coinsquare and Licensee
with respect to any aspect of this Agreement or the Services (save and except
with respect to such provisions which provide for an injunction or other
immediate relief), the parties shall use reasonable efforts to resolve the
matter in dispute, and if resolution of such dispute is not obtained within
thirty (30) days of commencement of such negotiation, the parties shall agree
that each party will remove all interested participants (excluding attorneys),
select one senior business representative, and continue to work towards a
commonly agreed to settlement. In the event that such representatives are,
unable to resolve such dispute within thirty (30) days of its being referred to
them, then the determination of such dispute shall be resolved by arbitration by
a single arbitrator acting pursuant to the Arbitration Act, 1991 (Ontario) and
as provided in this Section 21 and the decision of such arbitrator shall be
final and binding as between the parties and shall not be subject to appeal.
During such period of dispute resolution, Coinsquare shall continue to provide
the Services to Licensee, provided that Licensee continues to fulfil all of its
obligations under this Agreement. Notwithstanding the forgoing, if the dispute
relates in any way to a breach of any provision of this Agreement by Licensee
and Coinsquare’s legal counsel is of the view that the Platform is not in
compliance with Applicable Law, Coinsquare may suspend Services as provided
hereunder. Nothing in this Section will prevent a party from instituting
proceedings to seek urgent injunctive, interlocutory or declaratory relief in
respect of a dispute.

(a)

Any arbitration to be carried out under this Section 21 shall be subject to the
following provisions:

(i)

the party desiring arbitration shall nominate an arbitrator and shall notify the
other party of such nomination.  The notice shall set forth a brief description
of the matter submitted for arbitration and, if appropriate, the Section hereof
pursuant to which such matter is so submitted.  The other party shall, within
ten (10) Business Days after receiving such notice, either agree to the
appointment of











--------------------------------------------------------------------------------

- 32 -




such nominated arbitrator or require that the two parties agree on a different
arbitrator.  If the parties are unable to agree on the selection of a single
arbitrator, the arbitrator shall be designated by a judge of the Superior Court
of Ontario upon an application by either party.  The arbitration shall take
place in the City of Ottawa and the arbitrator designated (the “Arbitrator”)
shall fix the time and place within the City of Ottawa for the purpose of
hearing such evidence and representations as the parties may present and subject
to the provisions hereof, the written decision of the Arbitrator shall be
binding upon the parties both in respect of procedure and the conduct of the
parties during the procedure and the final determination of the issues therein;

(ii)

the Arbitrator shall, after hearing any evidence and representations that the
parties may submit, make a decision and reduce the same to writing and deliver
one copy thereof to each of the parties. The Arbitrator may determine any
matters of procedure for the arbitration not specified herein; and

(iii)

the cost of the arbitration shall be borne by the parties as may be specified in
such determination and the fees of the Arbitrator shall not be limited by the
Arbitration Act, 1991 (Ontario).

22.

FORCE MAJEURE. In no event shall a party be liable to the other party (other
than with respect to the payment of Fees due and payable under this Agreement),
for any delay or failure to perform in breach of any of the terms of this
Agreement to the extent that such breach results from an unforeseen event
outside the control of the breaching party, including acts of God, acts of a
public enemy, acts of terrorism, acts of any government, fires, floods,
epidemics, quarantine restrictions, freight embargoes, and unusually severe
weather conditions.

23.

NOTICES. All notices, requests, consents, approvals, acknowledgements and
waivers under this Agreement (other than routine operational communications)
will be in writing and will be deemed duly given when (i) delivered personally,
(ii) one (1) day after being given to an overnight courier with a reliable
system for tracking delivery (charges prepaid), (iii) when sent by electronic
mail with a copy sent by another means specified in this Section 23, or (iv) six
(6) days after the day of mailing by registered or certified mail, return
receipt requested, postage prepaid, and addressed as follows:

If to Coinsquare:

goNumerical Ltd.

590 King Street West, Unit 400

Toronto, Ontario  M5V 1M3

Attention: Leah Carr

Email: lcarr@coinsquare.io




If to Licensee:

RiotX Holdings Inc

100 SE 3rd Ave, Suite 804

Attention: Chris Ensey

Email: chris@riotblockchain.com



24.

MISCELLANEOUS.

(a)

This Agreement shall be construed and interpreted in accordance with the laws of
the Province of Ontario, Canada and the laws of Canada applicable therein,
without regard to its conflict of laws principles; provided, however that any
issues that may arise with respect to the Licensee’s compliance with U.S.
securities and banking laws shall be











--------------------------------------------------------------------------------

- 33 -




subject to such laws.  Subject to Section 21, each party hereby irrevocably
submits to the non-exclusive jurisdiction of the courts of the Province of
Ontario, Canada in the City of Toronto.  The parties expressly disclaim the
application of the United Nations Convention for the International Sale of
Goods.

(b)

This Agreement shall be binding upon and inure to the benefit of each party’s
respective permitted successors and assigns; provided, however, that neither
party shall assign its rights or obligations under this Agreement, by operation
of law or otherwise, without the written consent of the other party.
Notwithstanding the foregoing, either party shall have the right, without the
consent of, but on notice to, the other, to assign this Agreement to a
subsidiary, an affiliate, parent company, or a purchaser of all or substantially
all of the assets or shares of the transferring party.

(c)

If any provision of this Agreement or part thereof is invalid or unenforceable
under Applicable Law, such provision will be modified or eliminated to the
minimum extent necessary to avoid such invalidity or unenforceability and the
remainder of the provision, as well as the other provisions, will continue in
full force and effect.

(d)

No waiver of or consent to depart from the requirements of any provision of this
Agreement shall be binding against either party unless it is in writing and is
signed by the party giving it.  The failure of either party to exercise, and any
delay of either party in exercising, any of its rights hereunder, in whole or in
part, shall not constitute or be deemed a waiver or forfeiture of such rights,
neither in the specific instance nor on a continuing basis.  No single or
partial exercise of any such right shall preclude any other or further exercise
of such right or the exercise of any other right.

(e)

The headings in this Agreement are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

(f)

Sections 1, 2(e), 2(f), 2(j), 2(k), 7, 9(b), 9(c), 9(d), 11, 12, 13(a), 13(b),
14, 15 to 18, 19 and 22 to 24 shall survive the termination or expiration of
this Agreement.

(g)

Licensee acknowledges that it has read, understood and agreed to be bound by the
terms of this Agreement.

(h)

This Agreement, including all schedules hereto, and any documents referred to
herein, represents the entire agreement between Coinsquare and Licensee with
respect to its subject matter, and there are no representations, warranties,
conditions, understandings, or agreements between Coinsquare and Licensee
relative to the subject matter hereof other than those expressly set forth
herein and therein. In the event that there is any conflict between the main
body of this Agreement and any other Schedule or document forming part of this
Agreement, then, to the extent of the inconsistency, the main body of this
Agreement shall take precedence

(i)

This Agreement may be executed in separate counterparts, each of which when so
executed shall be an original, but all of such counterparts shall together
constitute but one and the same instrument.

(j)

Neither this Agreement nor any amendment thereto shall be valid unless in
writing and signed by an authorized representative of each of Licensee and
Coinsquare.











--------------------------------------------------------------------------------

- 34 -




(k)

Where the word “include”, “includes” or “including” is used, it means “include”,
“includes” or “including”, in each case, “without limitation”.




[signature page follows]











--------------------------------------------------------------------------------

- 35 -




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.




GONUMERICAL LTD.

 

RIOTX HOLDINGS INC

 

 

 

 

 

 

Per: /s/ Cole Diamond

 

Per: /s/ John O’Rourke

Name: Cole Diamond

 

Name: John O’Rourke

Title: CEO

 

Title: CEO

 

 

 

 

 

 

I have authority to bind the company.

 

I have authority to bind the company.




RIOT BLOCKCHAIN INC.







Per: /s/ John O’Rourke

Name: John O’Rourke

Title: CEO







I have authority to bind the company.














--------------------------------------------------------------------------------

 




SCHEDULE A

PLATFORM

1.

The Platform is an online platform for the purchasing, selling and trading of
cryptocurrencies. The Platform will not facilitate transactions in
cryptocurrency or a digital asset that is a Security.

2.

The Platform includes the following functionality:

a.

allows end users to buy and sell various cryptocurrencies;

b.

a system that can be configured to allow end users to deposit and withdraw funds
via multiple funding options;

c.

is configured to allow verification of end users;

d.

a configurable trading interface;

e.

the ability for end users to see applicable information in chart and graph
format; and

f.

designed for desktop and mobile use.

3.

The Documentation may set out additional details concerning the Platform.














--------------------------------------------------------------------------------

 




SCHEDULE B

BRANDING SERVICES

1.

Coinsquare shall brand the Platform for the purposes of the Coinsquare Software
as follows:

a.

To provide a completely white labelled digital currency trading platform for
residents of the United States of America.




2.

The following are Licensee Dependencies in respect of this Schedule B:

a.

Branding guidelines (to conform to the template provided by Coinsquare); which
include the appropriate colour codes and typography.

b.

Images to be used on the platform in specific areas.

c.

Copy to uploaded to the platform to replace existing Coinsquare copy.

3.

Riot shall provide Coinsquare with the branding package.














--------------------------------------------------------------------------------

- 38 -




SCHEDULE C

KYC INTEGRATION SERVICES

1.

Coinsquare shall integrate the following know your client requirements and
procedures into the Platform for the purposes of the Coinsquare Software as
follows:

a.

Automated identity verification to be provided by Licensee and agreed to by
Coinsquare, acting reasonably.




2.

The following are Licensee Dependencies in respect of this Schedule C:

a.

Licensee will engage the third party and execute an agreement to gain access to
their API documentation, and assets

b.

All assets to be provided over to the Coinsquare development team and Coinsquare
development will integrate the systems into the white labelled platform.

















--------------------------------------------------------------------------------

- 39 -




SCHEDULE D

PAYMENT INTEGRATION SERVICES

1.

Coinsquare shall integrate the following payment mechanisms and procedures into
the Platform for the purposes of the Coinsquare Software as follows:

a.

Payment integration service to be provided by Licensee and agreed to by
Coinsquare, acting reasonably.




2.

The following are Licensee Dependencies in respect of this Schedule D:

a.

Licensee will have to engage and execute a vendor contract with the payment
integration service.

b.

Licensee will provide Coinsquare development team with all API documentation and
assets; and Coinsquare development will integrate the assets into the
white-labelled platform.

3.

Notwithstanding anything set out in this Schedule D, Coinsquare does not
represent, warrant or covenant that the Payment Integration Services is in
compliance with any Applicable Law. Licensee shall be solely responsible to
ensure that the Payment Integration Services (including the third party
operator) is in compliance with Applicable Law and Licensee shall be liable for
any breaches of such laws.











--------------------------------------------------------------------------------

- 40 -







SCHEDULE E

COLD STORAGE WALLET INTEGRATION SERVICES

1.

Coinsquare shall integrate the following cryptocurrency cold storage wallet
mechanisms into the Platform:

a.

Cold storage wallet integration service to be provided by Coinsquare.

b.

Cold storage wallet will be a multi-signature wallet whereby Coinsquare and Riot
will each have access and hold signatures.  




2.

Notwithstanding anything set out in this Schedule E, Coinsquare does not
represent, warrant or covenant that the Cold Storage Integration Services is in
compliance with any Applicable Law. Licensee shall be solely responsible to
ensure that the Custody Integration Services (including, if applicable, the
third party operator) is in compliance with Applicable Law and Licensee shall be
liable for any breaches of such laws.

















--------------------------------------------------------------------------------

- 41 -




SCHEDULE F

HOSTING AND OPERATION SERVICES

Coinsquare shall, or shall have a third party on Coinsquare’s behalf, host and
operate the Coinsquare Software.  Coinsquare shall use commercially reasonable
efforts to commence such hosting and operation by the date agreement by the
parties.  

Coinsquare shall use commercially reasonable efforts to provide the hosting and
operation services, Licensee acknowledges that Coinsquare makes no guarantee
concerning the hosting and operation of the Coinsquare Software, including those
relating to accessibility, uptime/availability, performance, service levels,
capacity, scalability, security, dedication of equipment or segregation of
Licensee Data.

Without limiting the foregoing, Licensee acknowledges that the Coinsquare
Software may be unavailable due to scheduled or unscheduled maintenance of the
hosting infrastructure, or due to the unavailability of the applicable
blockchain.  Coinsquare will use commercially reasonable efforts to (i) provide
Licensee with notice prior to commencing any scheduled maintenance of the
hosting infrastructure and (ii) notify Licensee of the unavailability of the
Coinsquare Software due to unscheduled maintenance of the hosting
infrastructure, or due to the unavailability of the applicable blockchain to the
extent that Coinsquare becomes aware of same.











--------------------------------------------------------------------------------

- 42 -







SCHEDULE G

FLOW OF FUNDS

1.

Holding of Currency.  The parties acknowledge and agree that: (i) all fiat
currency deposited by End Users will be deposited with Licensee (“End User
Funds”); (ii) Coinsquare shall purchase Coins on behalf of Licensee utilizing
the Float (as described below); (iii) Coinsquare may, in its sole discretion,
also purchase Coins on behalf of Licensee utilizing Coinsquare’s own funds, such
funds to be reimbursed to Coinsquare by Licensee pursuant to the reconciliation
process set out in this Schedule G; (iv) Coinsquare shall sell Coins on behalf
of Licensee and the funds received by Coinsquare further to such sales shall be
paid by Coinsquare to Licensee pursuant to the reconciliation process set out in
this Schedule G; and (v) Coins purchased on behalf of Licensee shall be held by
Coinsquare until such time as such Coins are sold for fiat currency, transferred
into a third party wallet by the Licensee or transferred to Licensee pursuant to
Sections 2(i) and 9(c) of the Agreement.

2.

Applicable Coins.  Licensee will not permit any Coins other than the Coins
identified in Section 2(i) and will follow the procedures in this Agreement to
add any additional Coins.  

3.

Float. Licensee will provide to Coinsquare sufficient funds to cover End-User
activity between Reconciliation Periods, such funds to be determined and
adjusted upon mutual agreement of Licensee and Coinsquare based on End User
activity (the “Float”). Licensee acknowledges that to the extent that the Float
is insufficient, Coinsquare may, but shall be under no obligation, to fulfil any
orders for Coin purchases using Coinsquare’s own funds.  The extent that the
amount payable by Licensee to Coinsquare for Coin purchases made by Coinsquare
on behalf of End Users at the relevant time is less than the Float is the
“At-Risk Amount”.  Coinsquare shall use commercially reasonable efforts to
inform Licensee (i) once the Float falls below a certain dollar amount to be
mutually agreed by the parties, and (ii) once the At-Risk Amount has reached or
if it appears that the At-Risk Amount will reach a certain dollar amount to be
mutually agreed by the parties.   

4.

Transactions and Account Updating.  Provided that the Float is in place:

A. End User funding of fiat

●

End User funds Licensee with fiat currency

●

Licensee indicates, via Licensee’s use of the applicable Coinsquare Software
administrative functionality, that the End User has funded the account

●

End User to trades the indicated funded amount on the Coinsquare Software

●

At the end of the Reconciliation Period, Licensee settles with Coinsquare
(funding net of withdrawals), and a top-up or withdrawal from the Float (if
Licensee and Coinsquare agree) would be required




B. End User purchase of coin

●

End User requests quote for purchase of Coins via the Coinsquare Software user
interface

●

Coinsquare Software executes End User’s purchase quote (if sufficient Float or,
at Coinsquare’s discretion, Coinsquare funds)

●

Coinsquare Software adds Coins to the applicable End User Account and deducts
fiat currency from the applicable End User Account

●

Coinsquare uses the Float or, at its discretion, Coinsquare funds to complete
the purchase of Coin on behalf of Licensee.











--------------------------------------------------------------------------------

- 43 -




●

At the end of the Reconciliation Period, Licensee settles with Coinsquare
(funding net of withdrawals) and a top-up or withdrawal from the Float (if
Licensee and Coinsquare agree) would be required




C. End User sale of coin

●

End User requests quote for sale of Coins via the Coinsquare Software user
interface

●

Coinsquare Software executes End User’s sale quote

●

Coinsquare Software adds fiat currency to the applicable End User Account and
deducts Coin from the applicable End User Account

●

At the end of the Reconciliation Period, Licensee settles with Coinsquare
(funding net of withdrawals and markup) and a top-up or withdrawal from the
Float (if Licensee and Coinsquare agree) would be required




D. End User withdrawal of fiat

●

End User indicates to Licensee that it wishes to withdraw fiat currency

●

Licensee indicates, via Licensee’s use of the applicable Coinsquare Software
administrative functionality, that the End User is withdrawing fiat currency
from its account

●

Coinsquare Software deducts fiat currency from the applicable End User Account

●

Licensee sends funds to End User

●

At the end of the Reconciliation period, Licensee settles with Coinsquare
(funding net of withdrawals) and a top-up or withdrawal from the Float (if
Licensee and Coinsquare agree) would be required.  




5.

Reconciliation Period and Payment.  On a regular basis, and in any event at
least once a calendar week (the “Reconciliation Period”), the parties shall
calculate the amount owing from each to the other, as applicable, in respect of
such Reconciliation Period and shall make a reconciliation payment to each
other, as applicable.  Such payment shall be made within one (1) Business Day,
or such other period as the parties may agree in writing, after the end of each
Reconciliation Period.




6.

Changes to the Flow of Funds. The Flow of Funds described in this Schedule G are
subject to change, if the parties mutually agree to such changes.














--------------------------------------------------------------------------------

- 44 -







SCHEDULE H

FEES AND PAYMENT

1.

In consideration of the Services provided by Coinsquare under this Agreement:




(a)

Licensee shall pay to Coinsquare a onetime fee of (i) 450,000 common shares in
the capital of Parent (NASDAQ:RIOT) and Parent acknowledges and agrees to pay
such fee on behalf of Licensee; (ii) the number of shares that equate to 9.9% of
the total issued and outstanding shares of the Licensee; and (iii) US$485,331 as
the implementation and set-up cost on a Fully-Loaded basis, in consideration for
the integration of the Coinsquare Software (including the Branding and
Integration Requirements) . Parts (i) and (ii) of such fee shall be paid
up-front on execution of the Agreement, evidenced by the subscription agreements
dated August _____, 2018. Twenty-five (25) percent of the fee in Part (iii)
shall be paid up-front on execution of the Agreement,  twenty-five (25) percent
of the fee in Part (iii) shall be paid seven (7) days’ prior to Coinsquare
commencing the development work on the Coinsquare Software and the remaining
fifty (50) percent shall be paid upon delivery of the Coinsquare Software.




(b)

Licensee shall pay to Coinsquare a fee for each deposit and withdrawal of fiat
currency by Licensee in and out of the Float or otherwise pursuant to the
reconciliation process set out in Schedule G an End User equivalent to 0.1% of
the amount of the deposit or withdrawal.




(c)

Licensee shall pay to Coinsquare all Fully-Loaded Costs as more particularly
described in Section 7(b). The Parties agree that the Fee for the first month of
operations will be US$56,121, which the parties understand is an ongoing cost
and will increase as the Licensee Business expands. Such amount shall be paid in
accordance with Section 7(b).




(d)

Licensee shall pay the invoice for the fees and expenses in parts (b) and (c)
within thirty (30) days of its receipt of the invoice or this amount may be
reconciled pursuant to the reconciliation process in Schedule G.




For greater certainty, the price quoted to End Users shall be equivalent to the
price Coinsquare provides to its end users of the Platform in Canada. Any markup
or fixed fees generated from quoting prices higher than the spot market price to
the Licensee’s End Users shall constitute revenue generated for the Licensee.












